Exhibit 10.1

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

LICENSE AND COLLABORATION AGREEMENT

This LICENSE AND COLLABORATION AGREEMENT (this “Agreement”) is made as of
March 27, 2015 (the “Execution Date”), by and between Intrexon Corporation, a
corporation organized and existing under the laws of Virginia, having its
principal place of business at 20374 Seneca Meadows Parkway, Germantown, MD
20876, USA (“Intrexon”), ARES TRADING Trading S.A., a corporation organized and
existing under the laws of Switzerland, having offices at Zone Industrielle de
L´Ouriettaz, 1170 Aubonne, Switzerland (“ARES TRADING”), and ZIOPHARM Oncology,
Inc., a corporation organized and existing under the laws of Delaware, having
its principal place of business at One First Avenue, Parris Building 34, Navy
Yard Plaza, Boston, MA 02129, USA (“ZIOPHARM”). ARES TRADING, ZIOPHARM and
Intrexon are referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, Intrexon has expertise in and owns or controls proprietary technology
relating to genetically engineering cells to target and destroy cancer cells;

WHEREAS, ARES TRADING is a pharmaceutical company that develops and
commercializes products in oncology, among other areas;

WHEREAS, Intrexon and ZIOPHARM are parties to that certain Exclusive Channel
Partner Agreement, dated January 6, 2011, as amended (the “ZIOPHARM Agreement”),
pursuant to which ZIOPHARM and Intrexon are developing and commercializing
certain products for treating cancer in humans;

WHEREAS, Intrexon, ZIOPHARM and The University of Texas MD Anderson Cancer
Center (hereinafter “MD Anderson”) entered into a license agreement including an
exclusive sublicensing agreement through MD Anderson for intellectual property
developed at the University of Minnesota (hereinafter the “MD Anderson
Agreement”) dated January 13, 2015 and the parties to the MD Anderson Agreement
aim to allow them to create CAR-T cells by combining their respective
technologies;

WHEREAS, Intrexon, ZIOPHARM and ARES TRADING desire to establish a collaboration
for the research and development and, if successful, commercialization of
pharmaceutical products for the treatment of cancer in humans, utilizing CAR-T
therapeutic approaches, all under the terms and conditions set forth herein;

WHEREAS, Intrexon and ZIOPHARM have agreed to modify the terms of the ZIOPHARM
Agreement to permit the formation of this collaboration and to provide ARES
TRADING with access to Intrexon technologies, some of which are subject to the
ZIOPHARM Agreement;

WHEREAS, Intrexon and ZIOPHARM shall include their respective rights within the
collaboration under this Agreement with respect to CAR-T cells and their
production acquired under the MD Anderson Agreement; and

 

1



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

WHEREAS, ARES TRADING will obtain access to the technologies related to this
Agreement through its collaboration with Intrexon and ZIOPHARM.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, ARES TRADING, ZIOPHARM and Intrexon hereby agree as follows:

ARTICLE 1

DEFINITIONS

Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized, shall have the meanings set forth below, or the meaning as
designated in the indicated places throughout this Agreement.

1.1 “Activator Ligand” or “AL” means a chemical entity selected and paired with
a responsive gene construct which in the presence or absence of the chemical
entity results in the expression of the protein encoded by such gene construct.

1.2 “Affiliate” means, with respect to a Party, any Person that controls, is
controlled by, or is under common control with that Party. For the purpose of
this definition, “control” (including, with correlative meaning, the terms
“controlled by” and “under the common control”) means the actual power, either
directly or indirectly through one or more intermediaries, to direct or cause
the direction of the management and policies of such Person, whether by the
ownership of more than fifty percent (50%) of the voting stocking of such
Person, by contract or otherwise.

1.3 “Alliance Manager” is defined in Section 3.1.

1.4 “Allogeneic Cell Therapy” means [*****].

1.5 “Allogeneic Cell Therapy Criteria” means criteria that the Allogeneic Cell
Therapy is required to meet, [*****].

1.6 [*****].

1.7 “Allogeneic Cell Therapy Research Program” is defined in Section 4.3(b).

1.8 “ARES TRADING Indemnitee” is defined in Section 13.1.

 

2



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

1.9 “ARES TRADING IP” means all ARES TRADING Patent Rights and ARES TRADING
Know-How. ARES TRADING IP shall include ARES TRADING’s rights in any Joint IP.

1.10 “ARES TRADING Know-How” means the Know-How that is (a) developed by ARES
TRADING pursuant to the Agreement or otherwise Controlled by ARES TRADING and
incorporated into a Product or used in the Development of a Product or its
method of use or manufacture and (b) reasonably necessary for the Development
and Commercialization of Product. ARES TRADING Know-How shall include ARES
TRADING’s interest in any Joint Know-How.

1.11 “ARES TRADING Patents” means the Patent Rights claiming ARES TRADING
Know-How. ARES TRADING Patents shall include ARES TRADING Sole Patents and ARES
TRADING’s interest in any Joint Patents.

1.12 “ARES TRADING Sole Patent” is defined in Section 9.2(c)(i).

1.13 “Calendar Year” means the period beginning on the 1st of January and ending
on the 31st of December of the same year, provided however that (i) the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31, 2015, and (ii) the last Calendar Year of the Term shall commence on
January 1 of the Calendar Year in which this Agreement terminates or expires and
end on the date of termination or expiration of this Agreement.

1.14 “Calendar Quarter” means each three (3) month period commencing
January 1, April 1, July 1 or October 1, provided however that (i) the first
Calendar Quarter of the Term shall extend from the Effective Date to the end of
the first full Calendar Quarter thereafter, and (ii) the last Calendar Quarter
of the Term shall end upon the expiration of this Agreement.

1.15 “CEOs” is defined in Section 3.7.

1.16 “Chimeric Antigen Receptor” or “CAR” means [*****]. For the avoidance of
doubt, a TCR, including a native or affinity modified alpha beta chain of the
TCR receptor with or without a native or contrived modified intracellular domain
is not included in the meaning of a CAR.

1.17 “Chimeric Antigen Receptor Alternative” or “CAR Alternative” means [*****].

 

3



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

1.18 “Chimeric Antigen Receptor T-Cell Product” means [*****].

1.19 “Claims” means all Third Party demands, claims, actions, proceedings and
liability (whether criminal or civil, in contract, tort or otherwise) for
losses, damages, reasonable legal costs and other reasonable expenses of any
nature.

1.20 [*****].

1.21 “Clinical Trial” means a clinical trial in human subjects that has been
approved or allowed by a Regulatory Authority and is designed to measure the
safety and/or efficacy of a Product. Clinical Trials shall include Phase 1
Clinical Trials, Phase 2 Clinical Trials and Phase 3 Clinical Trials.

1.22 “Commercialization” means all activities directed to using, making or
having made, manufacturing, marketing, holding or keeping (whether for disposal
or otherwise) or otherwise disposing of, distributing, detailing offering for
sale or selling a Product in the Field (as well as importing and exporting
activities in connection therewith), all activities directed to obtaining
Pricing Approvals, and all activities directed to Phase 4 Studies.
“Commercialize” shall mean to perform the act of Commercialization.

1.23 “Commercially Reasonable Efforts” means: (a) where applied to carrying out
specific tasks and obligations of a Party under this Agreement, expending
reasonable, diligent, good faith efforts and resources to accomplish such task
or obligation as such Party (on its own and/or acting through any of its
Affiliates, sublicensees or subcontractors) would normally use to accomplish a
similar task or obligation under similar circumstances; and (b) where applied to
Development, manufacture or Commercialization of a Product, the use of
reasonable, diligent, good faith efforts and resources, in an active and ongoing
program, as normally used by such Party for a product discovered or identified
internally by such Party, which product is at a similar stage in its development
or product life and is of similar market potential, taking into account, without
limitation, commercial, legal and regulatory factors, target product profiles,
product labeling, past performance, the regulatory environment and competitive
market conditions in the therapeutic area, safety and efficacy of the Product,
the strength of its proprietary position and such other factors as such Party
may reasonably consider, all based on conditions then prevailing. For clarity,
Commercially Reasonable Efforts will not mean that a Party guarantees that it
will actually accomplish the applicable task or objective.

 

4



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

1.24 “Committee” means the JSC, the IPC or any subcommittee as may be
established under Section 3.2(vi), as applicable.

1.25 “Competitive Product” means a cell targeting an Out-of-Scope Target in the
Field that, [*****], appears to be likely to offer [*****] compared with any
Product being developed or commercialized by ARES TRADING under this Agreement
against a tumor type that is a [*****] Indication for such Product in the Field
or an Indication for which such Product is [*****].

1.26 “Competitive Program” is defined in Section 2.5(b).

1.27 “Confidential Information” of a Party means all proprietary Know-How,
unpublished patent applications and other information and data of a financial,
commercial, business, operational or technical nature that is: (a) disclosed by
or on behalf of such Party or any of its Affiliates or otherwise made available
to the other Party or any of its Affiliates, whether made available orally, in
writing or in electronic form; or (b) learned by the other Party in the course
of the collaboration under this Agreement, in each case including information
comprising or relating to concepts, discoveries, inventions, data, designs or
formulae in relation to this Agreement. For clarity, information that is
developed under this Agreement shall be Confidential Information of the Party
“owning” the information even if the information has been generated by the other
Party and is thus not “disclosed” by one Party to the other Party.

1.28 “Confidentiality Agreement” is defined in Section 14.8.

1.29 “Control” or “Controlled” means, with respect to any Know-How, Patent
Rights or other intellectual property rights, that a Party has the legal
authority or right (whether by ownership, license or otherwise) to grant a
license, sublicense, access or right to use (as applicable) under such Know-How,
Patent Rights, or other intellectual property rights to the other Party on the
terms and conditions set forth herein, in each case without breaching the terms
of any agreement with a Third Party.

1.30 “Develop” or “Development” means all non-clinical, preclinical and post-IND
filing development activities for any Product in the Field, including all
clinical testing and studies of any Product, toxicology studies, distribution of
Product for use in clinical trials (including placebos and comparators),
statistical analyses, and the preparation, filing and prosecution of any
Marketing Authorization Application for any Product, as well as all regulatory
affairs related to any of the foregoing, in each case following the JSC’s
determination to file an IND for a Product pursuant to Section 4.6. Except as
otherwise foreseen in this Agreement, Development shall not include the
research, design, modification or genetic engineering of Products or any
development activities specified in a Research Plan.

1.31 “Development Plan” is defined in Section 5.2.

 

5



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

1.32 “Disclosing Party” is defined in Section 10.1(a).

1.33 “Divest” means, as it relates to a Competitive Program: (i) the sale of all
right, title and interest in such Competitive Program, including all technology,
intellectual property and other assets relating solely thereto, to a Third
Party, without the retention or reservation of any rights, license or interest
(other than solely an economic interest) by the selling entity or its
Affiliates; or (ii) the complete termination and/or shut-down of such
Competitive Program such that no technology, intellectual property or other
asset solely relating thereto is used by the terminating entity or its
Affiliates.

1.34 “Dollar” means the U.S. dollar, and “$” shall be interpreted accordingly.

1.35 “Effective Date” is defined in Section 14.1.

1.36 “EMA” means the European Medicines Agency or any successor entity thereto.

1.37 “Exclusive Activator Ligand” or “EAL” means an Activator Ligand which ARES
TRADING requests Intrexon to develop for exclusive ARES TRADING use.

1.38 “Exploit” means (a) the research, (b) all non-clinical, preclinical and
post-IND filing development activities for any product in the Field, including
all clinical testing and studies of any product, toxicology studies,
distribution of product for use in clinical trials (including placebos and
comparators), statistical analyses, and the preparation, filing and prosecution
of any marketing authorization application for any product, as well as all
regulatory affairs related to any of the foregoing; and (c) all activities
directed to using, making or having made, manufacturing, marketing, holding or
keeping (whether for disposal or otherwise) or otherwise disposing of,
distributing, detailing offering for sale or selling a product in the Field (as
well as importing and exporting activities in connection therewith), all
activities directed to obtaining Pricing Approvals, and all activities directed
to Phase 4 Studies; all of (a), (b) and (c) with respect to Out-of-Scope
Products in each case not inconsistent with the license granted herein under
Article 2.

1.39 “FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.40 “Field” means the prophylactic, therapeutic, palliative or diagnostic use
for cancer in humans.

1.41 “First Commercial Sale” means, with respect to any Product in any country
or jurisdiction in the Territory, the first commercial transfer or disposition
for value of such Product to a Third Party by ARES TRADING, an Affiliate of ARES
TRADING or a sublicensee in such country or jurisdiction after the Regulatory
Approvals have been obtained for such Product in such country or jurisdiction.

 

6



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

1.42 “Government Authority” means any federal, state, national, state,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, or any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

1.43 “IFRS” means the International Financial Reporting Standards, the set of
accounting standards and interpretations and the framework in force on the
Effective Date and adopted by the European Union as issued by the International
Accounting Standards Board (IASB) and the International Financial Reporting
Interpretations Committee (IFRIC), as such accounting standards may be amended
from time to time.

1.44 “IND” means any investigational new drug application, clinical trial
application, clinical trial exemption or similar or equivalent application or
submission for approval to conduct human clinical investigations filed with or
submitted to a Regulatory Authority in conformance with the requirements of such
Regulatory Authority.

1.45 “Indemnified Party” is defined in Section 13.3.

1.46 “Indemnifying Party” is defined in Section 13.3.

1.47 “Indication” means a generally acknowledged disease or condition, a
significant manifestation of a disease or condition, or symptoms associated with
a disease or condition or a risk for a disease or condition. For the avoidance
of doubt, all variants of a single disease or condition (e.g., variants of colon
cancer or variants of prostate cancer), whether classified by severity or
otherwise, shall be treated as the same Indication for purposes of this
Agreement.

1.48 “Initiation” means, with respect to a clinical trial of a Product, the
first dosing of the [*****] human subject for such Clinical Trial.

1.49 “Intrexon Indemnitee” is defined in Section 13.2.

1.50 “Intrexon IP” means all Intrexon Patents and Intrexon Know-How. Intrexon IP
shall include Intrexon’s rights in any Joint IP.

1.51 “Intrexon Know-How” means the Know-How and Intrexon Platform Technology
that are (a) Controlled by Intrexon as of the Effective Date or during the Term
(including Know How and Intrexon Platform Technology developed by Intrexon
pursuant to this Agreement) and (b) reasonably necessary or useful for the
Development and/or Commercialization of Product in the Field. “Intrexon
Know-How” shall include Intrexon’s interest in any Joint Know-How.

1.52 “Intrexon Materials” means the genetic code and associated gene constructs
used alone or in combination with other proprietary reagents including but not
limited to plasmid vectors, virus stocks, nucleases, cells and cell lines in
each case that are reasonably required or provided to MERCK.

 

7



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

1.53 “Intrexon Patents” means the Patent Rights that are claiming Intrexon
Know-How that are (a) Controlled by Intrexon as of the Effective Date or during
the Term and (b) reasonably necessary or useful for the Development and/or
Commercialization of Product in the Field. Intrexon Patents shall include
Intrexon Sole Patents and Intrexon’s interest in any Joint Patents.

1.54 “Intrexon Platform Technology” means Intrexon’s platform of research tools
and technology necessary for Intrexon to perform its tasks directed towards the
design, identification, culturing, and/or production of genetically modified
cells consistent with this Agreement, including without limitation the
technology embodied in the Intrexon Materials and the Intrexon Patents, and
specifically including without limitation the following of Intrexon’s platform
areas and capabilities: (1) UltraVector®, (2) LEAP®, (3) DNA and RNA MOD
engineering, (4) protein engineering, (5) transcription control chemistry,
(6) genome engineering, (7) cell system engineering, (8) Endometrial
Regenerative Cells, (9) the RheoSwitch® technology and RheoSwitch Therapeutic
System®, and (10) MD Anderson CC Technologies.

1.55 “Intrexon Program” means a research program initiated under Section 4.5 of
this Agreement for Out-of-Scope Products.

1.56 “Intrexon Program Option” means ARES TRADING’s right as set forth in
Section 4.5 of this Agreement.

1.57 “Intrexon Program Option Payment” means the payment upon exercise of the
Intrexon Program Option as set forth in Section 4.5 and 8.2 (c) of this
Agreement.

1.58 “Intrexon Sole Patent” is defined in Section 9.2(a)(i).

1.59 “Invention” shall mean any process, method, composition of matter, article
of manufacture, discovery or finding, patentable or otherwise, that is invented
as a result of a Party exercising its rights or carrying out its obligations
under this Agreement, including all rights, title and interest in and to the
intellectual property rights therein.

1.60 “IP Committee” or “IPC” means the committee formed in accordance with
Section 3.3.

1.61 “Joint IP” is defined in Section 9.1.

1.62 “Joint Know-How” is defined in Section 9.1.

1.63 “Joint Patents” is defined in Section 9.1.

1.64 “Joint Steering Committee” or “JSC” is defined in Section 3.2.

1.65 “Know-How” means any information and materials, including discoveries,
improvements, modifications, processes, methods, protocols, formulas, data,
inventions, know-how and trade secrets, patentable or otherwise, but excluding
any Patent Rights.

 

8



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

1.66 “Law” means any federal, state, local, foreign or multinational law,
statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any order by any Government Authority, or any license,
franchise, permit or similar right granted under any of the foregoing, or any
similar provision having the force or effect of law.

1.67 “MAA” or “Marketing Authorization Application” means an application to the
appropriate Regulatory Authority for approval to market a Product (but excluding
Pricing Approval) in the Field in any particular jurisdiction and all amendments
and supplements thereto.

1.68 “MD Anderson” is defined in the preamble.

1.69 “MD Anderson Agreement” is defined in the preamble.

1.70 “MD Anderson CC Technologies” means the rights and licenses licensed to
Intrexon or ZIOPHARM under the MD Anderson Agreement.

1.71 “MD Anderson Product” is defined in Section 4.6.

1.72 “Net Sales” means, with respect to any Product, the gross amount invoiced
by ARES TRADING or its Affiliate or sublicensee for sales of such Product to
independent or unaffiliated Third Party purchasers less the following
deductions, with respect to such sales to the extent that such amounts are
either included in the billing as a line item as part of the gross amount
invoiced, or otherwise documented in accordance with IFRS to be specifically
attributable to actual sales of such Product,:

(a) trade discounts, including trade, cash and quantity discounts or rebates,
credits or refunds (including inventory management fees, discounts or credits);

(b) allowances or credits actually granted upon claims, returns or rejections of
products, including recalls, regardless of the party requesting such recall;

(c) bad debts or provisions for bad debts, provided that if any bad debt is
subsequently collected, it shall be added to Net Sales;

(d) charges included in the gross sales price for freight, insurance,
transportation, postage, handling and any other charges relating to the sale,
transportation, delivery or return of such Product;

(e) customs duties, sales, excise and use taxes and any other governmental
charges (including value added tax) actually paid in connection with the
transportation, distribution, use or sale of such Product (but excluding what is
commonly known as income taxes);

 

9



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(f) rebates and chargebacks or retroactive price reductions made to federal,
state or local governments (or their agencies), or any Third Party payor,
administrator or contractor, including managed health organizations; and

(g) commissions related to import, distribution or promotion of the Product paid
to Third Parties (specifically excluding any commissions paid to sales
personnel, sales representatives and sales agents who are employees or
consultants of the selling Party or its Affiliates or any sublicensees).

For the avoidance of doubt, if a single item falls into more than one of the
categories set forth in clauses above, such item may not be deducted more than
once.

Sales between ARES TRADING and its Affiliates and sublicensees shall be
disregarded for purposes of calculating Net Sales except if such purchaser is an
end user.

In the case of any pharmaceutical composition, branded or generic, containing a
Product in combination with any other clinically active ingredient(s) that is
not a Product, whether packaged together or in the same therapeutic formulation,
in any country, Net Sales for such combination product in such country shall be
calculated as follows:

If a Product under this Agreement is sold in form of a Combination Product, then
Net Sales for such Combination Product shall be determined on a
country-by-country basis by mutual agreement of the Parties in good faith taking
into account the respective market prices of all components described in the
single package insert or equivalent (a “Combination Product”). In case of
disagreement, an independent expert agreed upon by both Parties or, failing such
agreement, designated by the International Chamber of Commerce, shall determine
such relative value contributions and such determination shall be final and
binding upon the Parties.

In the event a Product is “bundled” for sale together with one or more other
products in a country (a ‘“Product Bundle”), then Net Sales for such Product
shall be determined on a country-by-country basis by mutual agreement of the
Parties in good faith taking into account the relative value contributions of
the Product and the other products in the Product Bundle, as reflected in their
individual sales prices. In case of disagreement, an independent expert agreed
upon by both Parties or, failing such agreement, the International Chamber of
Commerce shall determine such relative value contributions and such
determination shall be final and binding upon the Parties.

For clarification, sale of Products by ARES TRADING, its Affiliates or
sublicensee to another of these entities for resale by such entity to a Third
Party shall not be deemed a sale for purposes of this definition of “Net Sales”.
Further, transfers or dispositions of the Products:

 

  (i) in connection with patient assistance programs,

 

  (ii) for charitable or promotional purposes,

 

  (iii) for preclinical, clinical, regulatory or governmental purposes or under
so-called “named patient” or other limited access programs, or

 

10



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

  (iv) for use in any tests or any other pre- and post-approval studies
reasonably necessary to comply with any Law, regulation or request by a
Regulatory Authority shall not, in each case, be deemed sales of such Products
for purposes of this definition of “Net Sales.”. For clarification, any
post-approval study materials shown as Net Sales by ARES TRADING in its external
reporting shall be deemed as Net Sales.

1.73 “Out-of-Scope Product(s)” shall have the meaning as set forth in Section
4.5(a).

1.74 “Out-of-Scope Target” shall have the meaning set forth in Section 4.5 (a).

1.75 “Patent Rights” means all patents and patent applications (which for the
purpose of this Agreement shall be deemed to include certificates of invention
and applications for certificates of invention), including all divisionals,
continuations, substitutions, continuations-in-part, re-examinations, reissues,
additions, renewals, revalidations, extensions, registrations, pediatric
exclusivity periods and supplemental protection certificates and the like of any
such patents and patent applications, and any and all foreign equivalents of the
foregoing.

1.76 “Person” means any individual, partnership, limited liability company,
firm, corporation, association, trust, unincorporated organization or other
entity.

1.77 “Pharmacovigilance Agreement” is defined in Section 5.7.

1.78 “Phase 1 Clinical Trial” means a Clinical Trial in which the Product is
administered to human subjects with the primary purpose of determining safety,
metabolism, and pharmacokinetic and pharmacodynamic properties of the Product,
and which is consistent with 21 U.S. CFR § 312.21(a) or any other applicable
Laws.

1.79 “Phase 2 Clinical Trial” means a Clinical Trial that would satisfy the
requirements of 21 U.S. CFR § 312.21(b) or any other applicable Laws.

1.80 “Phase 3 Clinical Trial” shall mean a controlled or uncontrolled human
clinical trial of a Product that would satisfy the requirements of 21 CFR
312.21(c), regardless of whether such trial is referred to as a “phase 3
clinical trial” in the Development Plan.

1.81 “Phase 4 Study” means any study or data collection effort in respect to any
Product for a particular Indication that is initiated after receipt of
Regulatory Approval for such Product for such Indication.

1.82 “Pricing Approval” means such mandatory governmental approval, agreement,
determination or decision establishing prices for the Product that can be
charged and/or reimbursed in regulatory jurisdictions where the applicable
Governmental Authorities approve or determine the price and/or reimbursement of
pharmaceutical products.

1.83 “Product” means (a) any pharmaceutical product containing a Chimeric
Antigen Receptor T-Cell Product developed by Intrexon under a Research Program
for which the JSC determines pursuant to Section 4.6 to file an IND or under a
research program under Section 4.5 for which ARES TRADING has exercised the
Intrexon Program Option or (b) any pharmaceutical product containing a Chimeric
Antigen Receptor T-Cell Product developed by or on behalf of ARES TRADING that
is a derivative of or is otherwise developed from or based upon a Chimeric
Antigen Receptor T-Cell Product described in clause (a).

 

11



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

1.84 “Product Infringement” is defined in Section 9.3(a).

1.85 “Product Marks” has the meaning set forth in Section 9.4.

1.86 “Program Initiation Payment” means each payment under Section 8.2(b).

1.87 “Product Specific Invention” is defined in Section 9.3(c).

1.88 “Receiving Party” is defined in Section 10.1(a).

1.89 “Regulatory Approval” means all approvals, including Pricing Approvals,
necessary for the commercial sale of a Product in the Field in a given country
or regulatory jurisdiction.

1.90 “Regulatory Authority” means any applicable Government Authority
responsible for granting Regulatory Approvals for Products, including the FDA,
the EMA and any corresponding national or regional regulatory authorities.

1.91 “Regulatory Materials” means any regulatory application, submission,
notification, communication, correspondence, registration and other filings made
to, received from or otherwise conducted with a Regulatory Authority in
connection with the Development, manufacture, marketing, sale or other
Commercialization of a Product in the Field in a particular country or
jurisdiction. “Regulatory Materials” includes any IND, Marketing Approval
Application and Regulatory Approval.

1.92 “Remainder” is defined in Section 9.3(f).

1.93 “Remedial Action” is defined in Section 5.9.

1.94 “Research Phase” means for each Product the period starting with the
establishment of a Research Program and up to but excluding the IND filing for
such Product under the respective Research Plan.

1.95 “Research Plan” is defined in Section 4.1.

1.96 “Research Program” is defined in Section 4.1.

1.97 “Research Program Payment” is defined in Section 8.2(a).

1.98 “Royalty Term” has the meaning set forth in Section 8.6(b).

 

12



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

1.99 “Strategic IP Plan” means, for each Research Plan and for the Allogeneic
Cell Therapy Program, the plan mutually agreed between the Parties that sets out
the overall strategy that the Parties intend to follow for the protection by
means of Patent Rights generated under this Agreement and such further Patent
Rights as the Parties may agree on as part of such Strategic IP Plan. The
Strategic IP Plan for each Research Plan and the Allogeneic Cell Therapy Program
shall be established, agreed, updated, revised and executed as set out in
Section 3.3.

1.100 “Supply Agreement” means a Clinical Supply Agreement or a Commercial
Supply Agreement.

1.101 “Target” means a unique molecular species or combination thereof (or
naturally occurring allelic variant, glycosylation variant, or mutant thereof,)
that (a) is chemically distinct from other molecules, (b) is a human peptide,
protein, polysaccharide or lipid, and (c) wherein a binding entity derives
recognized therapeutic value from binding such molecular species.

1.102 “Target Information Package” shall have the meaning as set forth in
Section 4.3(a).

1.103 “Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.

1.104 “TCR” means T-cell receptor complex.

1.105 “Term” is defined in Section 11.1.

1.106 “Territory” means all countries of the world.

1.107 “Third Party” means any Person other than a Party or an Affiliate of a
Party.

1.108 “Third Party License Agreement” means any agreement entered into after the
Effective Date with a Third Party, or any amendment or supplement thereto,
whereby royalties, fees or other payments are to be made to such Third Party in
connection with the grant of rights under Patent Rights Controlled by a Third
Party in a country, which Patent Rights are necessary to Develop, manufacture,
have made, import, export, use or Commercialize the Product. For clarity, if an
option under an already existing agreement with a Third Party is exercised and
with such option, additional payments are due for using the “opt-in intellectual
property”, such option exercise shall be deemed an “agreement entered into after
the Effective Date with a Third Party” as foreseen in this definition and
payments for the “opt-in intellectual property” shall be considered deductible
in accordance with the terms of this Agreement.

1.109 “United States” or “US” means the United States of America including its
territories and possessions.

 

13



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

1.110 “Valid Claim” means: (a) a claim of an issued and unexpired patent (as may
be extended through supplementary protection certificate or patent term
extension or the like) that has not been revoked, held invalid or unenforceable
by a patent office, court or other governmental agency of competent jurisdiction
in a final and non-appealable judgment (or judgment from which no appeal was
taken within the allowable time period) and which claim has not been disclaimed,
denied or admitted to be invalid or unenforceable through reissue,
re-examination or disclaimer or otherwise; or (b) a pending claim of an unissued
patent application, which application has not been pending for more than seven
(7) years since its earliest claimed priority date, provided that such seven
(7)-year period shall be tolled for the duration of any proceeding (e.g., an
opposition or interference proceeding) with respect to such patent application.

1.111 Interpretation. In this Agreement, unless otherwise specified:

(a) “includes” and “including” shall mean respectively includes and including
without limitation;

(b) words denoting the singular shall include the plural and vice versa and
words denoting any gender shall include all genders, and the word “or” is used
in the inclusive sense (and/or);

(c) words such as “herein”, “hereof”, and “hereunder” refer to this Agreement as
a whole and not merely to the particular provision in which such words appear;
and

(d) the Exhibits and other attachments form part of the operative provision of
this Agreement and references to this Agreement shall include references to the
Exhibits and attachments.

ARTICLE 2

LICENSES

2.1 Licenses to ARES TRADING Under Intrexon IP. Subject to the terms and
conditions of this Agreement, Intrexon and Ziopharm, as applicable, hereby grant
to ARES TRADING an exclusive (even as to Intrexon and Ziopharm except as
provided in Section 2.3(a) and 2.3(b) below), royalty-bearing, sub-licensable
(solely as provided in Section 2.2) license, under the Intrexon IP in the
Territory in the Field,

(a) to generate and test Chimeric Antigen Receptor T-Cell Products solely for
the Development, Regulatory Approval and Commercialization of Products
containing such Chimeric Antigen Receptor T-Cell Products pursuant to the
licenses granted in Sections 2.1(b) and (c);

(b) to Develop and Commercialize Products in the Field in the Territory,
provided that such Products are not Out-of-Scope Products pursuant to
Section 4.5 where ARES TRADING has not exercised its Option according to
Section 4.5(e); and

 

14



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(c) to Commercialize the Chimeric Antigen Receptor for Products.

For clarity, the foregoing license does not include the right to practice the
Intrexon IP to generate and test Chimeric Antigen Receptor T-Cell Products other
than as foreseen in Section 2.1 (a).

2.2 Sublicense Rights. Subject to the terms and conditions of this Agreement:

(a) ARES TRADING may exercise its rights and perform its obligations under this
Agreement by itself or through the engagement of any of its Affiliates without
the prior written consent of Intrexon.

(b) ARES TRADING may sublicense the rights granted to it under Section 2.1 (a),
(b), and (c) to one (1) or more Third Parties without the prior written consent
of Intrexon. Subject to Sections 2.2(c) and 14.15, ARES TRADING may subcontract
to Third Parties the performance of tasks and obligations with respect to the
Development and manufacture of any Product as ARES TRADING deems appropriate,
and grant a limited sublicense to such Third Parties solely for the purpose of
performing such tasks and obligations, without the prior written consent of
Intrexon.

(c) ARES TRADING shall remain responsible for all of its obligations under this
Agreement that have been delegated, subcontracted or sublicensed to any of its
Affiliates, sublicensees or subcontractors.

2.3 Intrexon’s Retained Rights; Licenses to Intrexon.

(a) Intrexon’s Retained Rights. Intrexon and its Affiliates hereby retain the
right under the Intrexon IP to: (i) practice the Intrexon IP to exercise its
rights and perform its obligations under this Agreement; (ii) conduct research
related to the Intrexon Platform Technology, including the conduct of the
Allogeneic Cell Therapy Research Program and (iii) practice and license Intrexon
IP outside the scope of the licenses granted to ARES TRADING under Section 2.1,
including to develop products for the purpose of obtaining regulatory approval
outside the Field, to make and have made products for use outside the Field, and
to use, import, export, offer for sale and sell products outside the Field; in
each case of the foregoing, subject to and without prejudice to Section 2.5.

(b) License to Intrexon under ARES TRADING IP. Subject to the terms and
conditions of this Agreement, ARES TRADING hereby grants to Intrexon a fully
paid, non-exclusive, worldwide license under the ARES TRADING IP (i) to conduct
Intrexon’s obligations under the Research Plans and (ii) to comply with all
other obligations of Intrexon under this Agreement.

2.4 No Implied Licenses; Negative Covenant. Except as set forth herein, no Party
shall acquire any license or other intellectual property interest, by
implication or otherwise, under any trademarks, patents or patent applications
of any other Party. For clarity, the license granted to a Party under any
particular Patent Rights or Know-How Controlled by another Party

 

15



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

shall confer exclusivity to the Party obtaining such license only to the extent
the Party granting such license Controls the exclusive rights to such Patent
Rights or Know-How. Each Party shall not, and shall not permit any of its
Affiliates or sublicensees to, practice any Patent Rights or Know-How licensed
to it by another Party outside the scope of the license granted to it under this
Agreement.

2.5 Exclusivity.

(a) Obligation.

(i) Intrexon and ZIOPHARM. During the Term and in the Field, subject to
Section 2.5(b), neither Intrexon nor ZIOPHARM shall, directly or indirectly
(excluding MD Anderson work outside of the MD Anderson Agreement), clinically
develop or commercialize any CAR or Chimeric Antigen Receptor T-Cell Products
other than under a Research Program, or grant any Third Party the right to
research, develop or commercialize any CAR or Chimeric Antigen Receptor T-Cell
Products, other than pursuant to a Research Program as foreseen under
Section 14.15, or, in the case of Intrexon, pursuant to its rights of
independent development in Section 4.5. In addition, neither Intrexon nor
ZIOPHARM shall, directly or indirectly, clinically develop or commercialize any
CAR or Chimeric Antigen Receptor T-Cell Products against a Target in animal
health.

(ii) ARES TRADING. If ARES TRADING fails to exercise its Intrexon Program Option
under Section 4.5(e), ARES TRADING shall not directly or indirectly, clinically
develop or commercialize any Chimeric Antigen Receptor T-Cell Product against
such Out-of-Scope Target under this Agreement.

(b) Change of Control.

(i) If Intrexon or ZIOPHARM (the “Acquiring Party”) acquires a Third Party that,
as of the effective date of such acquisition, is engaged, directly or
indirectly, in any activities that, if carried out by the Acquiring Party would
cause such Acquiring Party to breach its exclusivity obligations set forth in
Section 2.5(a) above (such activities, a “Competitive Program”), then the
Competitive Program and the further development and commercialization of
products included in such Competitive Program shall not be a breach of
Section 2.5(a) so long as within (30) days after the closing of such
acquisition, the Acquiring Party notifies the other Parties, in writing, (1) of
such event, describing in reasonable detail, to the extent permitted by
applicable Law and without disclosing any proprietary information or otherwise
breaching any applicable contractual restrictions, the nature of any such
Competitive Program, including the stage of clinical development or
commercialization of the products in such program, and (2) of its decision, at
the Acquiring Party’s sole discretion, to either (A) Divest such Competitive
Program within twelve (12) months of the date of such notice or (B) to include
all products being clinically developed or commercialized under such Competitive
Program as Out-of-Scope Products under this Agreement. Such Out-of-Scope
Products shall be offered to ARES TRADING as set forth in Section 4.5 (a) as if
they were Targets to be included in the collaboration if their status is prior
to the status set forth in Section 4.5 (c) of the Intrexon

 

16



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

Program Option. If such Out-of-Scope Product is already beyond the Intrexon
Program Option exercise timepoint, then ARES TRADING shall at the time of the
decision under this 2.5 (b) (i) (2) (B) be granted the option as foreseen under
Section 4.5 (c) for Out-of-Scope Products. The further rights and obligations as
set forth in Section 4.5 shall apply to such Out-of-Scope Products. After any
election under clause (A) of the preceding sentence, the Acquiring Party shall
take appropriate measures to keep separate any information and personnel related
to such Competitive Program in the manner contemplated in Section 2.5(b)(ii). If
the Acquiring Party elects to Divest such Competitive Program but fails to do so
within such twelve (12)-month period, then all Competitive Program products that
are not Divested by the end of such twelve (12)-month period and then being
clinically developed or commercialized under such Competitive Program shall be
handled as set forth in this Section 2.5 (b) (i) (2) (B) above.

(ii) If Intrexon, ZIOPHARM or ARES TRADING (the “Acquired Party”) merges or
consolidates with or is acquired by a Third Party and if such Third Party, as of
the effective date of such transaction or thereafter, is engaged, directly or
indirectly, in a Competitive Program, then Section 2.5(a) shall not apply to or
otherwise restrict the conduct of such Person or its affiliates (except for the
Acquired Party or its Affiliates existing prior to the transaction) with respect
to the Competitive Program, including the further development and
commercialization of products included in such Competitive Program, so long as:
(A) such Competitive Program does not use any intellectual property of the
Acquired Party, (B) such Person and its affiliates (other than the Acquired
Party and its Affiliates existing prior to such transaction) establish and
enforce internal processes, policies, procedures and systems to strictly
segregate information relating to any such Competitive Program from any
information related to the Research Programs or any Products and (C) no
personnel who were employees or consultants of the Acquired Party or its
Affiliates at any time prior to or after the transaction and are or were
involved in performing any Research Program-related activities shall conduct any
activities under such Competitive Program.

2.6 ZIOPHARM Acknowledgment. ZIOPHARM acknowledges and agrees that the license
granted by Intrexon to ARES TRADING hereunder may include certain intellectual
property that was licensed to ZIOPHARM under the ZIOPHARM Agreement. ZIOPHARM
further acknowledges and agrees that, to the extent any such licensing has
occurred, ZIOPHARM consents to the licensing of such intellectual property to
ARES TRADING in accordance with the terms and scope of this Agreement.

ARTICLE 3

GOVERNANCE

3.1 Alliance Managers. Within thirty (30) days following the Effective Date,
each of ARES TRADING and Intrexon shall appoint (and notify the other Party of
the identity of) a representative to act as its alliance manager under this
Agreement (“Alliance Manager”). The Alliance Managers shall serve as the primary
contact points between the Parties and shall be primarily responsible for
facilitating the flow of information, interaction and collaboration between the
Parties. Each of Intrexon and ARES TRADING may replace its respective Alliance
Manager on written notice to the other Party.

 

17



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

3.2 Joint Steering Committee. ARES TRADING and Intrexon shall establish a joint
steering committee (the “Joint Steering Committee” or the “JSC”), composed of
each such Party’s Alliance Manager and two (2) senior executives of each such
Party. The JSC shall during the Research Phase: (i) oversee the Research Plans
in the Field in the Territory; (ii) review and approve each Research Plan and
each amendment to a Research Plan; (iii) determine the information to be
included in the Target Information Package; (iv) approve each Chimeric Antigen
Receptor T-Cell Product developed by Intrexon under a Research Plan for IND
filing; (v) review each Development Plan up to (but excluding) IND filing;
(vi) establish joint subcommittees as appropriate; (vii) discuss Intrexon
Programs and receive information and notices with regard to Intrexon Programs,
and (viii) consider and act upon such other matters as specified in this
Agreement. For clarity, after the Research Phase, ARES TRADING shall be solely
responsible for the further Development of Product and shall make decisions at
its sole discretion.

3.3 Intellectual Property Committee. Within thirty (30) days after the Effective
Date, ARES TRADING and Intrexon will establish and convene an intellectual
property committee (the “IP Committee” or the “IPC”) to evaluate intellectual
property issues in connection with the Research Programs and other activities
under this Agreement and to provide guidance to the JSC on any such issues. The
IPC will be composed of at least one (1) patent attorney from each of ARES
TRADING and Intrexon. Activities of the IPC shall include (i) for each Research
Plan a draft and proposed Strategic IP Plan to the JSC which may be amended from
time to time, detailing at a minimum the countries of filing and a patent filing
strategy, such strategy (1) shall be aligned between the Parties to secure
maximum protection of Products and Intrexon Platform Technology, and (2) shall
in cases where any proposed filing of a Product Specific Patent discloses a
species generically covered by an Intrexon Patent or Intrexon Sole Patent
covering Intrexon Platform Technology, ARES TRADING and Intrexon will use good
faith efforts to coordinate filings with respect to such Patents, (ii) oversee
the drafting, filing, prosecution and maintenance of all Patents generated from
activities under this agreement in accordance with the Strategic IP Plan and
Section 9; and (iii) provide guidance and input into the Research Plans of the
Research Programs and Allogeneic Cell Therapy Program based on the patent
landscape relevant to the respective Research Programs and consider whether it
is necessary to enter into any License agreements with a Third Party pursuant
the activities undertaken in the respective Programs. Intrexon will provide to
the IPC information related to Intrexon Materials and Intrexon Patents
reasonably required or provided to ARES TRADING associated with each of the
Research Plans and/or Products for review and discussion at the IPC.

3.4 Membership. Within thirty (30) days following the Effective Date with
respect to the JSC and IPC, and within thirty (30) days after establishment of
any JSC subcommittee, ARES TRADING and Intrexon shall each designate its initial
members to serve on such Committee. Each Party may replace its representatives
on each Committee on written notice to the other Party. Each Party shall appoint
one (1) of its representatives on each Committee to act as a co-chairperson. The
co-chairpersons shall jointly prepare and circulate agendas and reasonably
detailed minutes for each Committee meeting.

 

18



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

3.5 Meetings. Each Committee shall hold meetings at such times as it elects to
do so, but in no event shall meetings of the JSC be held less frequently than
once every three (3) months. Meetings of each Committee may be held in person,
by audio or video teleconference. In person Committee meetings shall be held at
locations selected alternately by ARES TRADING and Intrexon. ARES TRADING and
Intrexon shall each be responsible for all of its own expenses of participating
in each Committee. No action taken at any meeting of any Committee shall be
effective unless a representative of each of ARES TRADING and Intrexon is
participating.

3.6 Non-Member Attendance. ARES TRADING and Intrexon may each from time to time
invite a reasonable number of participants, in addition to its representatives,
to attend the Committee meetings in a non-voting capacity; provided that if
either Party intends to have any Third Party (including any consultant) attend
such a meeting, such Third Party shall be identified to the other Party in
advance of the meeting, shall be bound by confidentiality and non-use
obligations consistent with the terms of this Agreement, and shall be under
written obligation to assign to the Party inviting such non-member (or grant a
fully-paid, exclusive, royalty-free, fully sub-licensable, worldwide license to
such Party, under) inventions made by such non-member in the course of or as a
result of attending any such meeting.

3.7 Decision-Making.

(a) During the Research Phase. All decisions of each Committee during the
Research Phase for a Product shall be made by unanimous vote, with each of ARES
TRADING’s and Intrexon’s representatives collectively having one (1) vote. If
after reasonable discussion and good faith consideration of each Party’s view on
a particular matter before a Committee, the representatives cannot reach an
agreement as to such matter within thirty (30) days after such matter was
brought to such Committee for resolution or after such matter has been referred
to such Committee, such disagreement shall be referred to the JSC (in the case
of disagreement of a JSC subcommittee) or the Chief Executive Officer of
Intrexon and Senior Executive Officers of ARES TRADING (the “CEOs”) (in the case
of disagreement of the IPC or JSC) for resolution. If the CEOs cannot resolve
such matter within thirty (30) days after such matter has been referred to them,
then ARES TRADING shall have the final say, provided that ARES TRADING shall pay
Intrexon for any additional activities triggered by any substantial deviation
from the standard Research Plan deliverables listed in Schedule 4.1.

(b) After the Research Phase. After the Research Phase for each Product, ARES
TRADING shall have the final say, except that unresolved disputes resulting from
the IPC shall be subject to resolution in accordance with the provisions of
Article 9.

(c) For the Allogeneic Cell Therapy. All decisions regarding the Allogeneic Cell
Therapy Research Program and Allogeneic Cell Therapy Criteria shall be made by
unanimous vote, with each of Merck’s and Intrexon’s representatives collectively
having one (1) vote. If after reasonable discussion and good faith consideration
of each Party’s view with respect to either Allogeneic Cell Therapy Research
Program or Allogeneic Cell Therapy Criteria, the representatives cannot reach an
agreement as to such matter within thirty (30) days after such matter was
brought to the Committee for resolution or after such matter has been referred
to the Committee, Intrexon shall have the final say for the Allogeneic Cell
Therapy Research Program.

 

19



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

3.8 Limitation of Authority. Each Committee shall only have the powers expressly
assigned to in this Article 3 and elsewhere in this Agreement and shall not have
the authority to: (a) modify or amend the terms and conditions of this
Agreement; (b) waive any Party’s compliance with the terms and conditions of
under this Agreement; (c) purport to resolve any dispute involving a breach or
alleged breach of this Agreement; (d) determine any such issue in a manner that
would conflict with the express terms and conditions of this Agreement; or
(e) require any Party to perform any act that is inconsistent with applicable
Laws.

3.9 Discontinuation of Participation on a Committee. The activities to be
performed by each Committee shall solely relate to governance under this
Agreement, and shall not involve the delivery of services. Each Committee shall
continue to exist until ARES TRADING and Intrexon mutually agree to disband the
committee. Once the Parties mutually agree to disband such Committee, such
Committee shall have no further obligations under this Agreement and,
thereafter, the Alliance Mangers shall be the contact persons for the exchange
of information under this Agreement and decisions of such Committee shall be
decisions as between ARES TRADING and Intrexon, subject to the other terms and
conditions of this Agreement.

3.10 Communication with ZIOPHARM. Intrexon shall be responsible for keeping
ZIOPHARM apprised of the activities and decisions of the Committees pursuant to
this Article 3 in as much as it is required under the Ziopharm Agreement.

ARTICLE 4

RESEARCH

4.1 General. Subject to the terms and conditions of this Agreement, the Parties
desire to establish a research collaboration under which Intrexon will conduct
research activities pursuant to research plans to be approved by the JSC, each
of which plan will be directed to (a) the development of Products in the Field
that are directed to a particular Target or (b) the development of an allogeneic
cell therapy for use in developing Products in the Field (each such research
plan, a “Research Plan”, and all activities under a Research Plan, a “Research
Program”). Intrexon shall be responsible for all research under this Agreement
in accordance with the Research Plan up to but excluding IND filing for a
Product under a Research Plan, whereas ARES TRADING shall assume full
responsibility for Product Development and Commercialization from IND filing
onwards. For clarification, research under research plans for Intrexon Programs
as set forth in Section 4.5 shall not be considered “Research Programs” and such
research plans shall not be considered “Research Plans.” In addition, ARES
TRADING may request Intrexon to develop an EAL for use in a Research Program
wherein such development and costs will be detailed in a research plan.

 

20



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

4.2 Research Plans. All research activities under this Agreement shall be
conducted by Intrexon pursuant to a Research Plan. Except for the Allogeneic
Cell Therapy Research Plan, each Research Plan will describe the activities to
be conducted to develop a Chimeric Antigen Receptor T-Cell Product directed to
the applicable Target, through JSC approval of such Product as a drug candidate
ready for the filing of an IND and Intrexon’s delivery to ARES TRADING of
information to be included in the IND for such Product. Each Research Plan shall
set forth the type of Chimeric Antigen Receptor T-Cell Product to be developed
and the timeline and details of the research activities to be conducted. Each
Research Plan will also specify whether or not any ARES TRADING Know-How, or
subject matter covered by any ARES TRADING Patents, will be included in such
Research Program. From time to time during the conduct of each Research Program,
the Parties shall prepare, for the JSC’s review and approval, updates and
amendments, as appropriate, to the then-current Research Plan for such Research
Program. Once approved by the JSC, such revised Research Plan shall replace the
prior Research Plan. If the terms of any Research Plan contradict, or create
inconsistencies or ambiguities with, the terms of this Agreement, then the terms
of this Agreement shall govern.

4.3 Initial Research Programs.

(a) Target-Based. Within thirty (30) days after the Effective Date, ARES TRADING
shall select the first two (2) Targets, for which Intrexon will conduct initial
Research Programs, by providing Intrexon with written notice of such Targets,
along with a reasonably detailed description of the Target and any data and
information reasonably determined by ARES TRADING to be necessary or useful for
preparing the associated Research Plans (the “Target Information Package”).
Thereafter, ARES TRADING and Intrexon will meet to discuss the Target
Information Package through a meeting of the JSC, including any technical or
other concerns Intrexon may have with respect to any such Target. After such
discussion and agreement to proceed, ARES TRADING will pay Intrexon the Research
Program Payment according to Section 8.2 (a). Intrexon will prepare a Research
Plan for such Target for review and approval by the JSC. A Target will not be
considered a Target until such Target has been approved by ARES TRADING and ARES
TRADING has approved the payment in accordance with Section 8.2 (a).

(b) Allogeneic Cell Therapy. Promptly after, and in any event within thirty
(30) days after, the Effective Date, ARES TRADING and Intrexon shall prepare a
research plan for Intrexon’s development of the Allogeneic Cell Therapy (the
“Allogeneic Cell Therapy Research Program”) for submission to the JSC for review
and approval. The Allogeneic Cell Therapy Research Program will be based on
Allogeneic Cell Therapy Criteria. The Parties intend that once developed, the
Allogeneic Cell Therapy will subsequently be used (in other Research Programs)
to develop Chimeric Antigen Receptor T-Cell Products.

4.4 Subsequent Research Programs. After election of the initial two (2) Targets
in 4.3(a), but not later than forty-five (45) days from the Effective Date, ARES
TRADING shall provide an 18 month rolling forecast of projected additional
Targets for planning that may be updated quarterly. ARES TRADING may select
additional Targets per calendar year during the Term, and for each new Target,
ARES TRADING and Intrexon will conduct a Research

 

21



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

Program under this Article 4. To select each Target, ARES TRADING shall provide
a Target Information Package to Intrexon and ARES TRADING and Intrexon shall
promptly meet to discuss such Target Information Package, including any
technical or other concerns Intrexon may have with respect to any such new
target. Within sixty (60) days after each such discussion Intrexon will prepare
a Research Plan for such Target for review and approval by the JSC. Each such
Research Plan will set forth the activities to be conducted to develop a
Chimeric Antigen Receptor T-Cell Product. A Target will not be considered a
Target until such Target has been approved by ARES TRADING for such subsequent
Research Programs and ARES TRADING has approved the payment in accordance with
Section 8.2 (b).

4.5 Intrexon Rights of Independent Development in an Intrexon Program.

(a) Intrexon Programs. Intrexon may propose by written notice to ARES TRADING a
Target for inclusion in a Research Program. Within sixty (60) days thereafter,
ARES TRADING shall notify Intrexon of its decision whether or not to include
such Target for a Research Program, resulting in a new Target pursuant to
Section 4.4. If ARES TRADING decides not to include such Target in a Research
Program (an “Out-of-Scope Target”), then Intrexon shall have the right, but not
the obligation to pursue such Out-of-Scope Target alone or with a Third Party,
to Exploit such out-of-scope product or products directed toward such
Out-of-Scope Target (the “Out-of-Scope Product”) at its own costs (an “Intrexon
Program”), in each case subject to ARES TRADING’s non-exercise of its Intrexon
Program Option as set forth below in Section 4.5 (c) and (e). If Intrexon does
not within sixty days (60) of ARES TRADING’s decision not to pursue such
Out-of-Scope Target execute on a research plan for such Out-of-Scope Target, the
Out-of Scope Target shall then be available for selection as a Target again.

(b) Intrexon may concurrently Exploit Out-of-Scope Products outside this
collaboration with ARES TRADING provided that (i) Intrexon complies with its
other obligations under the Research Plans, (ii) the Parties shall agree acting
reasonably and in good faith with respect to the timing of such development to
avoid any adverse impact on Development and/or Commercialization of the Products
under this Agreement, (iii) Intrexon must have proposed each such Target as set
forth above in this Section 4.5(a) to ARES TRADING, and (iv) ARES TRADING does
not exercise its Intrexon Program Option as set forth in Section 4.5(c) and (e).
Such Out-Of-Scope Product activities will not be deemed a breach of Section 2.5;
provided that Intrexon shall not have the right under this Section 4.5(b) to
develop any such Out-of Scope Product that is a Competitive Product to one that
is being Developed or Commercialized by ARES TRADING under this Agreement. In
all such cases of development of Out-of-Scope Products, Intrexon shall report
the status of development at least each Calendar Quarter. If safety concerns
related to the Out-of-Scope Products arise from such development, Intrexon must
inform ARES TRADING immediately. Intrexon shall bear all costs and expenses
related to its Exploitation of such Out-of-Scope Products.

(c) Intrexon Program Option. At the stage of finalization of the first Phase 1
Clinical Trial enrollment of the first Out-of-Scope Product related to the
Out-of-Scope Target, ARES TRADING can opt to elect the Out-of-Scope Target and
associated Out-of-Scope Product

 

22



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

under the terms of this Agreement (the “Intrexon Program Option”). Intrexon must
notify ARES TRADING and provide the Phase 1 Clinical Trial results to ARES
TRADING in writing, such results to include clinical summary data for the last
patient of the expansion cohort, including cycle 1 response and safety up to
that point for all other patients. ARES TRADING shall then notify Intrexon about
the exercise of the Intrexon Program Option (the “Opt-In”) within sixty
(60) days after receipt of the results as described in the previous sentence and
will then have to pay Intrexon the Intrexon Program Option Payment within thirty
(30) days of receipt of the corresponding invoice by ARES TRADING. In such an
event, the Out-of-Scope Product shall be deemed a Product.

(d) Intrexon Program Option Payment and Intrexon Program Royalty. Subject to
Section 8.2 (c) of this Agreement, ARES TRADING shall pay to Intrexon per each
Intrexon Program for which ARES TRADING exercises its Intrexon Program Option a
one-time payment of [*****]. In addition, the royalties for such Product shall
increase as further set forth in Section 8.4. The Parties shall after the
Effective Date agree on general terms on how to transfer an Out-of-Scope Product
to ARES TRADING after ARES TRADING has exercised the Opt-In, including on how to
transfer IND filing, and other aspects of such transfer of development.

(e) Non-exercise of Intrexon Program Option. If ARES TRADING does not exercise
its Intrexon Program Option, Intrexon shall be entitled to further Exploit such
Out-of-Scope Target and Out-of-Scope Product independently from ARES TRADING but
subject to the restrictions pursuant to this Agreement, such as – without
limitation – the obligation not to develop a Competitive Product. For such
Intrexon Programs, ARES TRADING shall be entitled to receive [*****] percent
([*****]%) of all financial and non-financial considerations received (i.e.
payments coming from a collaboration such as upfront, milestones, royalties,
revenues, profit split, equity, fees or sales) for or in connection with the
Out-of-Scope Product by Intrexon up to the amount of [*****], (the “One-Time
Intrexon Program Option Fee”). For clarity, such payments shall not include
payments made for services rendered under any such agreement. Intrexon shall
notify ARES TRADING promptly after receipt of any payment for the Out-of-Scope
Target and Out-of-Scope Product and shall pay the corresponding amount to ARES
TRADING within thirty (30) days. Once Intrexon has paid the One-Time Intrexon
Program Option Fee in full, ARES TRADING shall be entitled to receive a credit
equal to [*****] percent ([*****]%) of all additional financial and
non-financial considerations received (i.e. payments coming from collaboration
such as upfront, milestones, royalties, revenues, profit split, equity, fees or
sales) for or in connection with the Out-of-Scope Target and Out-of-Scope
Product by Intrexon until the later of the last to expire Valid Claim or [*****]
years after first commercial sale of an Out-of-Scope Product. Such credits for
Out-of-Scope Product will receive the same reductions, deductions and
reimbursements as those outlined in 8.4(c). ARES TRADING shall deduct the
corresponding amount from subsequent payments to Intrexon under this Agreement.
If, upon the termination of this Agreement and any payment obligations by ARES
TRADING hereunder, credits accrued under this Section 4.5(e) remain unreimbursed
by ARES TRADING, Intrexon shall pay ARES TRADING the amount of such credits up
to a maximum amount of the aggregate payments received by Intrexon under
Sections 8.1(a) and 8.4 of this Agreement, less the amount of any payments
already made to ARES TRADING under this Section 4.5(e) and the amount of any
deductions already made by ARES TRADING under this Section 4.5(e) within thirty
(30) days after each Calendar Quarter.

 

23



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

4.6 MD Anderson Agreement and MD Anderson Products. MD Anderson Products are
those products listed in Schedule 4.6 as amended from time to time. Intrexon and
Ziopharm shall report on each new product under the MD Anderson Agreement. MD
Anderson Products shall be considered Out-of-Scope Products in accordance with
Section 4.5 (a) and ARES TRADING shall have the Intrexon Program Option for such
MD Anderson Products as set forth in Section 4.5 (c) and depending on whether
ARES TRADING opts in or opts out Section 4.5 (d) or (e) shall apply respectively
to such MD Anderson Products. For clarity, MD Anderson Products are Products
under this Section 4.6 independent of whether they are transferred from MD
Anderson to Ziopharm or to Intrexon. Further, Intrexon shall also keep ARES
TRADING reasonably informed on any issues of the MD Anderson Agreement that
could materially affect the rights that Intrexon and Ziopharm provide to ARES
TRADING under this Agreement.

4.7 Nomination and Approval of Products. Upon completion of research activities
under each Research Plan (other than the Allogeneic Cell Therapy Research Plan),
Intrexon shall provide the JSC with a data package summarizing the data and
results generated under such Research Plan with respect to the applicable
Chimeric Antigen Receptor T-Cell Product. The JSC will thereafter at its next
quarterly meeting review such data and results and determine whether or not to
file an IND for such Chimeric Antigen Receptor T-Cell Product. If the JSC
decides not to file an IND for such Chimeric Antigen Receptor T-Cell Product,
the JSC shall provide Intrexon with a written description of the reasons for
such decisions and the JSC shall prepare a plan of specific activities to be
conducted by Intrexon at no additional cost to ARES TRADING with respect to such
Chimeric Antigen Receptor T-Cell Product, with the intention that upon
completion of such activities, an IND will be filed for such Chimeric Antigen
Receptor T-Cell Product. Following Intrexon’s completion of such additional
activities, Intrexon shall provide an updated data package to the JSC, which the
JSC will review and discuss at its next quarterly meeting to determine whether
or not to file an IND for such Chimeric Antigen Receptor T-Cell Product;
provided that Intrexon shall not thereafter be obligated to conduct any
additional activities with respect to such Chimeric Antigen Receptor T-Cell
Product or the applicable Research Program. Upon the JSC’s decision to file such
IND, such Chimeric Antigen Receptor T-Cell Product will be deemed a Product, and
ARES TRADING will thereafter be solely responsible for Developing and
Commercializing such Product as further detailed in this Agreement.

4.8 [*****].

4.9 Conduct of Research. Intrexon shall use Commercially Reasonable Efforts to
carry out the activities assigned to it in each Research Plan, once approved by
the JSC, and shall conduct such activities in good scientific manner, and in
compliance with all applicable Laws. Intrexon shall keep the other Party
reasonably informed as to the progress of the conduct of the

 

24



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

Research Plans through meetings of the JSC. Except for the payments set forth in
Article 8 and payment obligations of ZIOPHARM to Intrexon under the ZIOPHARM
Agreement, each of ARES TRADING and Intrexon shall be solely responsible for all
costs it incurs to conduct its activities under a Research Plan.

4.10 Research Records. Intrexon shall maintain, for regulatory and patent
purposes, complete, current and accurate records of all activities conducted by
it under the Research Plans related to a Chimeric Antigen Receptor T-Cell
Product, and all data and other information resulting from such activities. Such
records shall fully and properly reflect all work done and results achieved in
the performance of the Research Program activities in good scientific manner
appropriate for regulatory and patent purposes. ARES TRADING shall have the
right to review and copy such records maintained by Intrexon at reasonable times
and to obtain access to the original, to the extent such reviewing, copying or
access are necessary or useful for regulatory and patent purposes or for other
legal proceedings.

ARTICLE 5

DEVELOPMENT AND REGULATORY

5.1 General. Subject to the terms and conditions of this Agreement, ARES TRADING
shall be solely responsible for the Development of each Product in the Field in
the Territory, from and after the filing of an IND for such Product. It is
anticipated that for each Product, Intrexon will deliver information reasonably
necessary for ARES TRADING to prepare and file an IND and the IND itself will be
prepared and filed by and in the name of ARES TRADING.

5.2 Development Plan. The Development of each Product in the Field under this
Agreement shall be conducted pursuant to a comprehensive written Development
plan (each, a “Development Plan”). Each Development Plan shall set forth the
estimated timeline and details of all pre-clinical and clinical Development
activities to be conducted by ARES TRADING as necessary to generate data
sufficient to obtain Regulatory Approval for the applicable Product. From time
to time during the Term, ARES TRADING shall prepare updates and amendments, as
appropriate, to each then-current Development Plan and shall submit such updates
and amendments to the JSC for information.

5.3 Intrexon/ZIOPHARM Development Activities. If ARES TRADING desires that
Intrexon or ZIOPHARM conduct any clinical Development of Products, ARES TRADING
shall notify Intrexon or ZIOPHARM, as applicable, and the Parties shall
thereafter negotiate the activities to be conducted by Intrexon or ZIOPHARM and
the terms of such activities. Upon agreement to such terms, the respective
Parties shall enter into a separate agreement governing such activities.

5.4 Diligence. ARES TRADING shall use Commercially Reasonable Efforts to conduct
the Development activities under each Development Plan in the Field and to
reasonably seek Regulatory Approval for each Product in the Territory.

 

25



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

5.5 Regulatory Responsibilities. Each Development Plan shall set forth the
regulatory strategy for seeking Regulatory Approval of the applicable Product in
the Territory. ARES TRADING shall be solely responsible for the preparation and
submission of any and all Regulatory Materials for the Products in the Field in
the Territory and shall own all such Regulatory Materials.

5.6 Data Exchange and Use; Rights of Reference. In addition to adverse event and
safety data reporting obligations pursuant to Section 5.7, each Party shall
promptly provide the other Party with copies of all data and results generated
by or on behalf of such Party in the course of performing activities under this
Agreement or in case of Intrexon, if it develops under Section 4.5. ARES TRADING
shall provide the JSC with regular reports detailing its Development activities
for Products and the results of such activities at each regularly scheduled JSC
meeting. [*****].

5.7 Adverse Events Reporting. Promptly after the filing of the first IND with
respect to a Product (including if Intrexon files for IND in the context of
Section 4.5), ARES TRADING and Intrexon shall discuss in good faith whether
their respective activities would require them to enter into a pharmacovigilance
and adverse event reporting agreement setting forth the worldwide
pharmacovigilance procedures for ARES TRADING and Intrexon with respect to the
Product, such as safety data sharing, adverse events reporting and prescription
events monitoring (the “Pharmacovigilance Agreement”). If ARES TRADING and
Intrexon agree that a Pharmacovigilance Agreement is necessary or otherwise
advisable, such procedures shall be in accordance with, and enable the Parties
to fulfill, local and national regulatory reporting obligations under applicable
Laws. In any event, ARES TRADING shall maintain an adverse event database for
the Products in the Territory at its cost and shall be responsible for reporting
in accordance with applicable Laws related to the Products to the applicable
Regulatory Authorities in the Territory, as well as responding to safety issues
and to all requests of Regulatory Authorities related to the Products in the
Territory. Each Party hereby agrees to comply with its respective obligations
under a Pharmacovigilance Agreement and to cause its Affiliates, licensees and
sublicensees to comply with such obligations.

5.8 Notification of Threatened Action. Each Party shall immediately notify each
other Party of any information it receives regarding any threatened or pending
action, inspection or communication by any Regulatory Authority, which may
affect the claims of any Product or the continued marketing of any Product. Upon
receipt of such information, ARES TRADING and Intrexon shall consult with each
other in an effort to arrive at a mutually acceptable procedure for taking
appropriate action. ARES TRADING shall have the right to determine whether or
not to continue the marketing of any Product in the Field in any jurisdiction
based on communications by Regulatory Authorities.

 

26



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

5.9 Remedial Actions. Each Party shall notify the others immediately, and
promptly confirm such notice in writing, if it obtains information indicating
that any Product in the Field may be subject to any recall, corrective action or
other regulatory action with respect to the Product in the Field taken by virtue
of applicable Law (a “Remedial Action”). The Parties shall assist each other in
gathering and evaluating such information as is necessary to determine the
necessity of conducting a Remedial Action. Each Party shall, and shall ensure
that its Affiliates and sublicensees will, maintain adequate records to permit
the Parties to trace the manufacture of the Product and the distribution and use
of the Product. ARES TRADING shall have sole discretion with respect to any
matters relating to any Remedial Action directed towards any Product, including
the decision to commence such Remedial Action and the control over such Remedial
Action, at its cost and expense.

ARTICLE 6

MANUFACTURING

6.1 Manufacture and Supply.

(a) Research and Phase 1 Clinical Trial Supply. Intrexon shall at its own cost,
either itself or through a Third Party manufacturer, use Commercially Reasonable
Efforts to manufacture and supply Products for use in each Research Program and
Phase 1 Clinical Trial. Such Clinical Trial Supply is covered with the
“Initiation of first Phase 1 Clinical Trial” milestone (as set forth in
Section 8.3 (c)) and shall not incur additional reimbursement obligations of
ARES TRADING. Notwithstanding the foregoing, in no event shall Intrexon be
responsible for manufacturing clinical supply beyond the first [*****] patients
under IND. Manufacturing costs for additional patients shall be paid by ARES
TRADING. The Parties will enter into a Phase 1 Clinical Supply Agreement on
terms mutually agreeable to the Parties.

(b) Clinical Supply. ARES TRADING shall be responsible for manufacturing and
supplying Products for Development use after Phase 1 Clinical Trial in the Field
in the Territory, provided that ARES TRADING may request Intrexon to conduct
such manufacture and supply at least 18 months prior to the anticipated
initiation of the first Phase 2 Clinical Trial for the first Indication with
respect to a Product. If ARES TRADING notifies Intrexon in writing of its desire
to consider Intrexon for manufacture and supply of such Product for clinical use
ARES TRADING and Intrexon shall negotiate in good faith the terms thereof. Upon
ARES TRADING’s and Intrexon’s agreement, the Parties shall enter into a separate
supply agreement containing such mutually agreed terms with respect to such
clinical supply (each, a “Clinical Supply Agreement”).

(c) Commercial Supply. ARES TRADING shall be responsible for manufacturing and
supplying Products for Commercialization in the Field in the Territory, provided
that ARES TRADING may request Intrexon to conduct such manufacture and supply as
follows: At least 18 months prior to the anticipated filing of the first MAA for
the first Indication with respect to a Product, ARES TRADING shall notify
Intrexon in writing whether it desires to consider Intrexon for Commercial
manufacture and supply of such Product. If Intrexon is interested in conducting
such manufacture and supply, ARES TRADING and Intrexon shall

 

27



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

negotiate in good faith the terms thereof. Upon ARES TRADING’s and Intrexon’s
agreement to such terms (which agreement each Party may grant or withhold in its
sole discretion), ARES TRADING and Intrexon shall enter into a separate supply
agreement having mutually agreed terms with respect to such supply (each, a
“Commercial Supply Agreement”).

6.2 Intrexon Manufacturing Rights. For clarity, Intrexon shall have the right to
manufacture and have manufactured, anywhere in the world, Out-of-Scope Products
for clinical and commercial use. In addition and notwithstanding anything to the
contrary in this Agreement, Intrexon shall have the right to require that ARES
TRADING obtain its supply of veledimex set forth on Exhibit A hereto from
Intrexon pursuant to a Clinical Supply Agreement or Commercial Supply Agreement,
as applicable, whereby Intrexon shall not charge more than [*****].

6.3 Transfer of Manufacturing Know-How. If ARES TRADING chooses to manufacture
the clinical or commercial supply of any Products itself or to obtain it from
Third Parties, Intrexon shall make available to ARES TRADING the Intrexon
Know-How that is then being used by Intrexon or its Third Party manufacturer in
the manufacture of such Products, subject to reasonable restrictions on use and
disclosure of such Know-How; provided that Intrexon shall not be obligated to
make available to a Third Party, and ARES TRADING shall not have the right to
provide to a Third Party, any such Know-How unless such Third Party is a Third
Party manufacturer in good standing and with sufficient resources and
capabilities for such Third Party to be reasonably successful in manufacturing
Products. Within thirty (30) days of such request, Supplier shall provide to
ARES TRADING or its designee copies of the physical embodiment of the
manufacturing process and related data, including those processes, protocols,
procedures, methods, tests and other know-how, necessary to the manufacture of
the Product. Supplier shall provide reasonable technical assistance to ARES
TRADING or its designee, including: (a) making available a reasonable number of
appropriately trained personnel to provide technical assistance with respect to
such transfer, (b) using Commercially Reasonable Efforts to promptly assist ARES
TRADING or its designee in obtaining all necessary regulatory approvals and/or
modifying existing authorizations for the manufacture of Product by ARES TRADING
or its designee, (c) supplying analytical test methods and other testing
know-how including method validation required to perform release testing or
other testing as may be required by applicable regulatory agencies and, (d) upon
request by ARES TRADING, providing ARES TRADING or its designee with appropriate
quantities of reference standards related to Product in order to facilitate its
testing. ARES TRADING shall be responsible for the costs and expenses incurred
by Intrexon in performing such technology transfer, including the fully burdened
cost of Intrexon personnel directly involved in such technology transfer
allocated to efforts spent on such technology transfer.

ARTICLE 7

COMMERCIALIZATION

7.1 Commercialization in the Territory. Subject to the terms and conditions of
this Article 7, ARES TRADING shall be responsible for all aspects of the
Commercialization of the Products in the Field in the Territory ARES TRADING
shall bear all of the costs and expenses incurred in connection with such
Commercialization activities.

 

28



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

7.2 Commercial Diligence. ARES TRADING shall use Commercially Reasonable Efforts
to Commercialize each Product in each country in the Territory in which it
receives Regulatory Approval. For clarity, if it is not commercially reasonable
in a country to market the Product, ARES TRADING shall not be obliged to do so,
even if Regulatory Approval was obtained.

7.3 Patent Marking. ARES TRADING shall mark all Products in accordance with the
applicable patent marking laws, and shall require all of its Affiliates and
sublicensees to do the same to the extent required by law.

7.4 Reports. ARES TRADING shall update the JSC at each regularly scheduled JSC
meeting regarding ARES TRADING’s Commercialization activities with respect to
the Products in the Territory. Each such update shall be in a form to be agreed
by the JSC and shall summarize ARES TRADING’s, its Affiliates’ and sublicensees’
significant Commercialization activities with respect to the Product in the
Territory, covering subject matter at a level of detail reasonably required by
Intrexon and sufficient to enable Intrexon to determine ARES TRADING’s
compliance with its diligence obligations pursuant to Section 7.2 and for
Intrexon to comply with its disclosure obligations under any regulations
applicable to the public sale of securities. [*****].

ARTICLE 8

FINANCIAL PROVISIONS

8.1 Upfront Payments.

(a) Upfront payment. Following the Effective Date, in consideration of the
rights granted to ARES TRADING hereunder, ARES TRADING shall pay to Intrexon a
one-time, non-refundable, non-creditable upfront payment of one hundred and
fifteen million Dollars ($115,000,000) within forty-five (45) days after receipt
by ARES TRADING of a corresponding invoice. Payment of the upfront payment shall
be subject to any withholding tax obligations set forth in Section 8.7.

8.2 Research Program Payments and Intrexon Program Option Payment.

(a) Initial Research Programs. ARES TRADING shall pay to Intrexon a non-
refundable, non-creditable [*****] (“Research Program Payment”) research funding
to perform the activities of each of the first two (2) Research Programs under
the agreed Research Plans initiated following the Effective Date, in [*****]
installments of [*****] over [*****] Calendar Quarters. Within thirty (30) days
after the end of each Calendar Quarter and following the receipt of the
corresponding proper invoice, ARES TRADING shall pay the invoiced amount. For
avoidance of doubt, the funding provided by ARES TRADING for the first two
(2) Research Program shall in no event exceed [*****].

 

29



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(b) Subsequent Research Programs. In connection with the selection by ARES
TRADING of each additional Target under Section 4.4, ARES TRADING shall pay
Intrexon a non-refundable, non-creditable Program Initiation Payment of [*****]
(“Research Program Payment”) research funding to perform the activities under
the agreed Research Plan in [*****] installments of [*****] over [*****]
Calendar Quarters. Within thirty (30) days after the end of each Calendar
Quarter and following the receipt of the corresponding proper invoice, ARES
TRADING shall pay the invoiced amount. In no event shall the funding per
Research Program exceed [*****].

(c) Intrexon Program Option Payment. ARES TRADING shall pay to Intrexon a
one-time, non-refundable, non-creditable payment of [*****] within thirty
(30) days after ARES TRADING’s written exercise of its Intrexon Program Option
as set forth in Section 4.5 (c) with regard to an Intrexon Program and following
the receipt by ARES TRADING of a corresponding invoice.

8.3 Milestone Payments.

(a) [*****].

(b) [*****].

(c) Other Development Milestones. ARES TRADING shall pay to Intrexon on a
Product-by-Product basis the non-refundable, non-creditable payments set forth
below, in each case within thirty (30) days after the milestone for such Product
is first achieved and following ARES TRADING receipt of the corresponding
invoice. For purposes of this Section 8.3 (c) Products targeting the same Target
shall be regarded as one Product only and the milestones set forth below shall
only become due once even if the same Target is addressed by multiple Products:

 

Milestones (per Product)

   First
Indication      Second
Indication      Third
Indication      Fourth
Indication  

[*****]

     [***** ]       [***** ]       [***** ]       [***** ] 

[*****]

     [***** ]       [***** ]       [***** ]       [***** ] 

 

30



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

[*****]

   [*****]   [*****]   [*****]   [*****]

[*****]

   [*****]   [*****]   [*****]   [*****]

[*****]

   [*****]   [*****]   [*****]   [*****]

For clarity, the payments made under this Section 8.3(c) shall not exceed
[*****] per Product.

(d) Commercial Milestones. As further partial consideration for the rights and
licenses granted to ARES TRADING, ARES TRADING shall pay to Intrexon, with
respect to each Product, the one-time, non-refundable, non-creditable payments
set forth below. ARES TRADING shall deliver written notice to Intrexon within
thirty (30) days of the end of the Calendar Year in which a commercial milestone
occurs. ARES TRADING shall pay the commercial milestone within thirty (30) days
following the receipt of the corresponding invoice by ARES TRADING. For clarity,
the milestone payments in this Section 8.3(d) shall be additive such that if
more than one of the milestones specified below are achieved in the same
Calendar Year, then the milestone payments for all such milestones shall be
payable.

 

Annual Worldwide Net Sales of the Product

   Milestone Payment  

Equal or exceed $[*****]

     [***** ] 

Equal or exceed $[*****]

     [***** ] 

Equal or exceed $[*****]

     [***** ] 

Equal or exceed $[*****]

     [***** ] 

For clarity, the payments made under this Section 8.3(d) shall not exceed
[*****] per Product.

8.4 Royalty Payments for Products.

(a) Royalty Rates. Subject to the other terms of this Section 8.4, during each
applicable Royalty Term, ARES TRADING shall make quarterly non-refundable,
non-creditable royalty payments on Net Sales to Intrexon on a Product-by-Product
and a country-by-country basis at the percentage rates set forth below. In case
a Product originates from an Intrexon Program where ARES TRADING has exercised
its Intrexon Program Option, the royalty rates set forth below shall increase by
[*****] for each tier for such Product (and only for such Product). For clarity,
Net Sales of a Product shall be aggregated to the extent different Products are
directed to the same Target.

 

31



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

Annual Net Sales of each Product in the Territory

   Royalty Rate  

Portion less than $[*****]

     [***** ]% 

Portion equal to or greater than $[*****] and less than $[*****]

     [***** ]% 

Portion equal to or greater than $[*****] and less than or equal to $[*****]

     [***** ]% 

Portion greater than $[*****] and less than or equal to $[*****]

     [***** ]% 

Portion greater than $[*****] and less than or equal to $[*****]

     [***** ]% 

Portion greater than $[*****] and less than or equal to $[*****]

     [***** ]% 

Portion greater than $[*****]

     [***** ]% 

(b) Royalty Term. For each Product, on a Product-by-Product and
country-by-country basis, ARES TRADING’s royalty payment obligations under this
Section 8.4 shall commence upon the First Commercial Sale of such Product in
such country and expire upon the latest of: (i) the expiration of the
last-to-expire Valid Claim included in Intrexon Patents in such country claiming
and covering the Product; and (ii) the [*****] anniversary of the First
Commercial Sale of such Product in such country (“Royalty Term”). For clarity,
if no such Valid Claim exists as of the [*****], but later is issued, the
Royalty Term is reinstated for the term of such Valid Claim.

(c) Reductions, Deductions and Reimbursements

(i) The royalty rates set forth in Section 8.4. (a) applicable to the Net Sales
of a Product in a country will be reduced by [*****] during any period of the
Royalty Term there exists no Valid Claim in such country that claims and covers
such Product in such country.

(ii) Subject to the terms herein, if ARES TRADING, its Affiliates or sublicensee
enter into a Third Party License Agreement(s), ARES TRADING will be entitled to
deduct an amount equal to not more than [*****] of any amounts paid by ARES
TRADING, its Affiliates or sublicensee pursuant to such Third Party License
Agreement(s) in respect of the Product from (i) any royalty amount payable to
Intrexon under Section 8.4(a) on Net Sales in the country or countries to which
ARES TRADING’s payments under the Third Party License Agreement(s) relate to,
and (ii) any milestone and commercial event payment under Section 8.3.

 

32



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(iii) Notwithstanding the foregoing subparagraph (ii), under no circumstances
shall the deductions under this Section 8.4(c) result in (i) the amounts payable
to Intrexon being reduced by more than [*****] compared with the amount
otherwise payable under Section 8.4(a) and 8.3. ARES TRADING shall be entitled
to deduct any undeducted excess amount from subsequent amounts owed to Intrexon
(subject always to Intrexon receiving a minimum amounts owed).

(d) Royalty Reports and Payment. Within thirty (30) days after each calendar
quarter, commencing with the calendar quarter during which the First Commercial
Sale of a Product is made anywhere in the Territory, ARES TRADING shall provide
Intrexon with a report that contains the following information for the
applicable calendar quarter, on a Product-by-Product and country-by-country
basis: (i) the amount of Net Sales of the Products in the Territory, (iii) a
calculation of the royalty payment due on such sales, (iv) any applicable
reduction under Section 8.4(c), and (v) the exchange rate for such country.
Concurrent with the delivery of the applicable quarterly report, ARES TRADING
shall pay in Dollars all royalties due to Intrexon with respect to Net Sales by
ARES TRADING, its Affiliates and their respective sublicensees for such calendar
quarter.

8.5 Currency; Exchange Rate. All payments to be made by ARES TRADING to Intrexon
under this Agreement shall be made in Dollars by bank wire transfer in
immediately available funds to a bank account designated by written notice from
Intrexon. With respect to sales not denominated in US Dollar, ARES TRADING shall
convert each applicable quarterly sales in foreign currency into US Dollars by
using the then current and reasonable standard exchange rate methodology applied
to its external reporting. Based on the resulting sales in US Dollars, the then
applicable royalties shall be calculated.

8.6 Late Payments. All payments under this Agreement shall earn interest from
the date due until paid at a per annum rate equal to the lesser of (a) the
maximum rate permissible under applicable Law and (b) [*****] percent ([*****]%)
above the monthly Reuters 01 EURIBOR, measured at 2 p.m. Frankfurt/Germany time
on the date payment is due. Interest will be calculated on a 365/360 basis.

8.7 Taxes.

(a) Taxes on Income. Each Party shall be solely responsible for the payment of
all taxes imposed on its share of income arising directly or indirectly from the
activities of the Parties under this Agreement.

(b) Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to reduce or eliminate tax withholding or similar obligations
in respect of royalties, milestone payments, and other payments made by ARES
TRADING to Intrexon under this Agreement. To the extent ARES TRADING is required
to deduct and withhold taxes on any payment to Intrexon, ARES TRADING shall pay
the amounts of such taxes to the proper Governmental Authority in a timely
manner and promptly transmit to Intrexon an official tax certificate or other
evidence of such withholding sufficient to enable Intrexon to claim such payment
of taxes. Intrexon shall provide ARES TRADING any tax forms that may be

 

33



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

reasonably necessary in order for ARES TRADING not to withhold tax or to
withhold tax at a reduced rate under an applicable bilateral income tax treaty.
Each Party shall provide the other with reasonable assistance to enable the
recovery, as permitted by applicable Laws, of withholding taxes, value added
taxes, or similar obligations resulting from payments made under this Agreement,
such recovery to be for the benefit of the Party bearing such withholding tax or
value added tax. If reasonably necessary, ARES TRADING shall require its
sublicensees in the Territory to cooperate with Intrexon in a manner consistent
with this Section 8.7(b).

(c) Taxes Resulting From ARES TRADING Action or Intrexon Action. If either ARES
TRADING or Intrexon is required to make a payment to the other Party that is
subject to a deduction or withholding of tax, then (i) if such withholding or
deduction obligation arises as a result of any action by ARES TRADING or
Intrexon, including any assignment or sublicense other than to Merck KGaA, or
any failure on the part of ARES TRADING or Intrexon to comply with applicable
Laws or filing or record retention requirements, that has the effect of
modifying the tax treatment of the Parties hereto (a “ARES TRADING or Intrexon
Withholding Tax Action”), then the sum payable by ARES TRADING or Intrexon (in
respect of which such deduction or withholding is required to be made) shall be
increased (payer’s committed withholding tax action) or left unchanged
(receiver’s committed withholding tax action) to the extent necessary to ensure
that ARES TRADING or Intrexon receives or pays a sum equal to the sum which it
would have received or paid had no such ARES TRADING or Intrexon Withholding Tax
Action occurred provided however, that the receiver of the payment has
cooperated in a reasonable manner required to limit any additional burden for
the payer and in accordance with 8.7.(b); (ii) otherwise, the sum payable by
ARES TRADING or Intrexon (in respect of which such deduction or withholding is
required to be made) shall be made to ARES TRADING or Intrexon after deduction
of the amount required to be so deducted or withheld, which deducted or withheld
amount shall be remitted to the proper Governmental Authority in accordance with
applicable Laws.

(d) Certification. A Party (including any entity to which this Agreement may be
assigned, as permitted under Section 14.3) receiving a payment pursuant to this
Agreement shall provide the remitting Party appropriate certification from
relevant governmental authorities that such Party is a tax resident of that
jurisdiction, if such receiving Party wishes to claim the benefits of an income
tax treaty to which that jurisdiction is a party.

8.8 Records and Audit Rights. During the Royalty Term and for [*****] Calendar
Year thereafter, upon the written request of Intrexon, and not more than once in
each Calendar Year, ARES TRADING shall permit, and shall cause its Affiliates or
sublicensee to permit, an independent certified public accounting firm of
nationally recognized standing selected by Intrexon, and reasonably acceptable
to ARES TRADING or such Affiliate or Sublicensee, to have access to and to
review, during normal business hours upon reasonable prior written notice, the
applicable records of ARES TRADING and its Affiliates or sublicensee to verify
the accuracy of the royalty payments and achievement of sales milestones under
this Agreement. Any such auditor shall not disclose ARES TRADING’s Confidential
Information to Intrexon, except to the extent such disclosure is necessary to
verify the accuracy of the financial reports furnished by ARES TRADING or the
amount of payments by ARES TRADING under this

 

34



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

Agreement. Any amounts shown to be owed but unpaid, or overpaid and in need of
reimbursement, shall be paid or refunded (as the case may be) within thirty
(30) days after the accountant’s report, plus interest (as set forth in
Section 8.6 and solely with respect to underpayments) from the original due date
(unless challenged in good faith by ARES TRADING in which case any dispute with
respect thereto shall be resolved in accordance with Section 14.7). Intrexon
shall bear the full cost of such audit unless such audit reveals an underpayment
by, ARES TRADING that resulted from a discrepancy in the financial report
provided by ARES TRADING for the audited period, which underpayment was more
than [*****] percent [*****] of the amount set forth in such report, in which
case ARES TRADING shall reimburse Intrexon for the costs for such audit.

8.9 ZIOPHARM Consideration. ZIOPHARM and Intrexon acknowledge and agree that all
compensation or consideration to be paid to ZIOPHARM in connection with the
execution and prosecution of this Agreement, the development and
commercialization of Products hereunder, and other matters related hereto, shall
be solely the responsibility of Intrexon pursuant to the terms of the ZIOPHARM
Agreement and that in no event shall ARES TRADING be obligated to make any
payments to ZIOPHARM pursuant to this Agreement unless otherwise agreed to by
the Parties.

ARTICLE 9

INTELLECTUAL PROPERTY RIGHTS

9.1 Ownership of Inventions.

(a) Subject to Section 9.1(b), ownership of all Inventions shall be based on
inventorship, as determined in accordance with the rules of inventorship under
United States patent laws. All jointly owned Inventions shall be referred to as
“Joint IP” and each of ARES TRADING and Intrexon (the “Joint Owners”) shall own
an undivided half interest therein, with the right to practice, exploit, and
grant licenses to such Joint IP, without a duty of accounting or an obligation
to seek consent from the other Joint Owner (subject to the licenses granted to
the other Joint Owner and the payment obligations under this Agreement) but with
the duty to inform the other Party about granted licenses. Know-How included in
Joint IP shall be referred to as “Joint Know-How” and Patent Rights included in
Joint IP shall be referred to as “Joint Patents.”

(b) The Parties acknowledge and agree that Intrexon is and will be the sole and
exclusive owner of all right, title and interest in and to any Intrexon Platform
Technology. Therefore, notwithstanding the foregoing in Section 9.1(a), all
Inventions that are (i) methods of manufacture, use, delivery, or formulation of
any Intrexon Activator Ligand (“Ligand Inventions”) and/or (ii) improvements of
Intrexon Platform Technologies (“Platform Improvement Inventions”) shall be
owned solely by Intrexon irrespective of inventorship, and ARES TRADING hereby
assigns all of its right, title and interest in and to the Ligand Inventions
(and any intellectual property rights thereto or under) to Intrexon and agrees
to execute such documents and perform such other acts as Intrexon may reasonably
request to obtain, perfect and enforce its rights to such Ligand Inventions and
the assignment thereof. The latter shall be included hereunder as Intrexon Sole
Patents.

 

35



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

9.2 Patent Prosecution.

(a) Intrexon Sole Patents.

(i) As between the Parties, Intrexon shall have the full right and
responsibility for filing, prosecuting and maintaining on a worldwide basis the
Intrexon Patents that are not Joint Patents (“Intrexon Sole Patents”) at
Intrexon’s cost and expense, and Intrexon shall be responsible for any related
interference, or post grant proceeding including but not limited to re-issuance,
re-examination, opposition proceedings and other certifications. Intrexon shall
consult with ARES TRADING and keep ARES TRADING reasonably informed of the
status of the Intrexon Sole Patents arising from a Research Program and covering
the composition, formulation, manufacture or use of Products and of Exclusive
Activator Ligands (“Intrexon Product Patents”) and shall timely provide ARES
TRADING with material correspondences received from any patent authorities in
connection therewith. Intrexon shall, to the extent such is reasonable and can
be done without compromising the value and or protection of any Intrexon IP,
develop a suitable portfolio of Intrexon Product Patents wherein the claims in
such Intrexon Product Patents specifically recite the composition, formulation,
manufacture or use of Products or of Exclusive Activator Ligands [*****].
Intrexon will coordinate with ARES TRADING on the territory (country list) where
protection is intended for Intrexon Product Patents. In addition, Intrexon shall
timely provide ARES TRADING with drafts of all proposed material filings and
correspondences to any patent authorities with respect to the Intrexon Product
Patents for ARES TRADING’s review and comment prior to the submission of such
proposed filings and correspondences. Intrexon shall confer with ARES TRADING
and take into consideration ARES TRADING’s comments prior to submitting such
filings and correspondences, provided that ARES TRADING shall provide such
comments within [*****] business days of receiving the draft filings and
correspondences from Intrexon. If ARES TRADING does not provide comments within
such period of time, then ARES TRADING shall be deemed to have no comment to
such proposed filings or correspondences. In case of disagreement between ARES
TRADING and Intrexon with respect to the filing, prosecution and maintenance of
such Intrexon Product Patents, the final decision shall be made by Intrexon.

(ii) Intrexon shall notify ARES TRADING of any decision to cease prosecution
and/or maintenance of, or not to continue to pay the expenses of prosecution
and/or maintenance of, any Intrexon Product Patents. Intrexon shall provide such
notice at least [*****] days prior to any filing or payment due date, or any
other due date that requires action, in connection with such Intrexon Product
Patent. In such event, Intrexon shall permit ARES TRADING, at its discretion and
expense, to continue prosecution or maintenance of such Intrexon Product Patent.
ARES TRADING’s prosecution or maintenance of such Intrexon Product Patent shall
not change the Parties’ respective rights and obligations under this Agreement
with respect to such Intrexon Product Patent other than those expressly set
forth in this Section 9.2(a)(ii).

 

36



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(b) Joint Patents

(i) Intrexon shall be responsible for filing, prosecuting and maintaining any
Joint Patents at its own cost and expense, except that ARES TRADING shall be
responsible for maintaining at its own cost and expense any issued Joint Patents
which are requested by ARES TRADING and directed exclusively to the composition,
formulation, manufacture or use of one or more Products (“Product Specific
Patents”). ARES TRADING and Intrexon shall cooperate, to the extent such is
reasonable and can be done without substantially compromising the value and or
protection of any Inventions, to develop a suitable portfolio of Product
Specific Patents and shall coordinate on the territory (country list) where
protection is intended. To this end, during the Term ARES TRADING may request,
at its discretion, that Intrexon file one or more continuation or divisional
applications (as appropriate) within an application for Joint Patent for the
express purpose of creating Product Specific Patents, which request shall be
honored to the extent reasonable, permitted by applicable laws, and otherwise
consistent with this Agreement. Each Joint Owner shall fully cooperate with the
other Joint Owner in connection with the filing, prosecution and maintenance of
such Joint Patents. The responsible Joint Owner for a particular Joint Patent
shall consult with the other Joint Owner, shall keep the other Joint Owner
reasonably informed of the status of such Joint Patent, and shall promptly
provide the other Joint Owner with drafts of all proposed material filings and
correspondences with the patent authorities with respect to such Joint Patent
for such other Joint Owner’s review and comment prior to the submission of such
proposed filings and correspondences. The responsible Joint Owner shall confer
with the other Joint Owner and take into consideration such other Joint Owner’s
comments prior to submitting such filings and correspondences, provided that
such other Joint Owner shall provide such comments within [*****] days of
receiving the draft filings and correspondences from the responsible Joint
Owner. If such other Joint Owner does not provide comments within such period of
time, then such other Joint Owner shall be deemed to have no comment to such
proposed filings or correspondences. In case of disagreement between the Joint
Owners with respect to the filing, prosecution and maintenance of such Joint
Patents, the final decision shall be made by the responsible Joint Owner.

(ii) The responsible Joint Owner shall notify the other Joint Owner of any
decision to cease prosecution and/or maintenance of, or not to continue to pay
the expenses of prosecution and/or maintenance of, any Joint Patent. The
responsible Joint Owner shall provide such notice at least [*****] days prior to
any filing or payment due date, or any other due date that requires action, in
connection with such Joint Patent. In such event, such other Joint Owner shall
have the right, but not the obligation, to continue prosecution or maintenance
of such Joint Patent at its expense.

(iii) In the event this Agreement terminates and Intrexon obtains the exclusive
license under the Joint IP pursuant to Section 11.4(b), then Intrexon shall have
the right, but not the obligation, to elect to prosecute and maintain the Joint
Patent throughout the world at Intrexon’s cost and expense.

 

37



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(c) ARES TRADING Sole Patents.

(i) As between the Parties, ARES TRADING shall be responsible for filing,
prosecuting and maintaining the ARES TRADING Patents that arise from work
conducted under this Agreement and are not Joint Patents (“ARES TRADING Sole
Patents”), at ARES TRADING’s cost and expense. ARES TRADING shall consult with
Intrexon and keep Intrexon reasonably informed of the status of all ARES TRADING
Sole Patents and shall promptly provide Intrexon with material correspondences
received from patent authorities. In addition, ARES TRADING shall promptly
provide Intrexon with drafts of all proposed material filings and
correspondences to the patent authorities with respect to the ARES TRADING Sole
Patents for Intrexon’s review and comment prior to the submission of such
proposed filings and correspondences. ARES TRADING shall confer with Intrexon
and take into consideration Intrexon’s comments prior to submitting such filings
and correspondences, provided that Intrexon shall provide such comments within
[*****] days of receiving the draft filings and correspondences from ARES
TRADING. If Intrexon does not provide comments within such period of time, then
Intrexon shall be deemed to have no comment to such proposed filings or
correspondences. In case of disagreement between ARES TRADING and Intrexon with
respect to the filing, prosecution and maintenance of any ARES TRADING Sole
Patent, the final decision shall be made by ARES TRADING.

(ii) ARES TRADING shall notify Intrexon of any decision to cease prosecution
and/or maintenance of, or not to continue to pay the expenses of prosecution
and/or maintenance of, any ARES TRADING Sole Patents. ARES TRADING shall provide
such notice at least [*****] days prior to any filing or payment due date, or
any other due date that requires action, in connection with such ARES TRADING
Sole Patent. In such event, ARES TRADING shall permit Intrexon, at its
discretion and expense, to continue prosecution or maintenance of such ARES
TRADING Sole Patent. Intrexon’s prosecution or maintenance of such ARES TRADING
Sole Patent shall not change the Parties’ respective rights and obligations
under this Agreement with respect to such ARES TRADING Sole Patent other than as
expressly set forth in this Section 9.2(c)(ii).

(d) Cooperation

The Parties shall at all times cooperate with each other in order to reasonably
implement the foregoing provisions of Section 9.2. Such cooperation may include
each Party’s execution of necessary legal documents, coordinating filing and
prosecution of necessary legal documents, coordinating filing or prosecution of
applications to avoid potential issues during prosecution (including novelty,
enablement, estoppel and double-patenting and execution of amendments), and the
assistance of each Party’s relevant personnel. Each Party will use reasonable
efforts to avoid creating potential issues in prosecution of the applications
for Intrexon Patents (including Intrexon Sole Patents), ARES TRADING Patents
(including ARES TRADING Sole Patents), or Joint Patents via the IPC.

 

38



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

9.3 Patent Enforcement.

(a) Each Party shall notify the others within [*****] business days of becoming
aware of any alleged or threatened infringement by a Third Party of any of the
Intrexon Patents or ARES TRADING Patents, which infringement adversely affects
or is expected to adversely affect any Product in the Field, including any
“patent certification” filed in the United States under 21 U.S.C. §355(b)(2) or
21 U.S.C. §355(j)(2) or similar provisions in other jurisdictions and of any
declaratory judgment, opposition, or similar action alleging the invalidity,
unenforceability or non-infringement of any of the Intrexon Patents or ARES
TRADING Patents with respect to the Field (collectively “Product Infringement”).

(b) [*****] shall have the first right to bring and control any legal action in
connection with such Product Infringement at its own expense as it reasonably
determines appropriate, and [*****] shall have the right to be represented in
any such action by counsel of its choice, but [*****] shall have no right to
enforce any [*****] claiming [*****] without the written consent of [*****]. If
[*****] decides not to bring such legal action, it shall so inform [*****]
promptly and [*****] shall have the right to bring and control any legal action
in connection with such Product Infringement, but solely with respect to the
enforcement of [*****] and [*****], at its own expense as it reasonably
determines appropriate after consultation with [*****].

(c) Intrexon shall have the exclusive right to enforce the Intrexon Patents for
any infringement that is not a Product Infringement at its own expense as it
reasonably determines appropriate. ARES TRADING shall have the exclusive right
to enforce the ARES TRADING Patents for any infringement that is not a Product
Infringement at its own expense as it reasonably determines appropriate.

(d) At the request of the Party bringing the action, the other Parties shall
provide reasonable assistance in connection therewith, including by executing
reasonably appropriate documents, cooperating in discovery and joining as a
party to the action if required, with any costs reasonably incurred in the
course of providing such cooperation to be reimbursed by the requesting Party.

(e) In connection with any such proceeding, the Party bringing the action shall
not enter into any settlement admitting the invalidity of, or otherwise
impairing any other Party’s rights in, the Intrexon Patents or ARES TRADING
Patents in the Field without the prior written consent of the other Party.

(f) Any recoveries resulting from enforcement action relating to a claim of
Product Infringement shall be first applied against payment of each Party’s
costs and expenses in connection therewith. Any such recoveries in excess of
such costs and expenses (the “Remainder”) shall be shared by ARES TRADING and
Intrexon as follows: [*****] of such Remainder shall be retained by (or if
received by the other Party, paid to) the Party bringing such action, and
[*****] of such Remainder shall be paid to the Party not bringing such action.

 

39



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

9.4 Trademarks. ARES TRADING shall have the right to brand the Products using
ARES TRADING related trademarks and any other trademarks and trade names it
determines appropriate for the Products, which may vary by country or within a
country (“Product Marks”). ARES TRADING shall own all rights in the Product
Marks in the Territory and shall register and maintain the Product Marks in the
countries and regions in the Territory that it determines reasonably necessary,
at ARES TRADING’s cost and expense. Under a separate trademark agreement, ARES
TRADING and Intrexon may mutually agree to the use of certain Intrexon
trademarks for the benefit of branding, including co-branding.

9.5 Patent Extensions

(a) The Parties shall cooperate in obtaining patent term restoration (under but
not limited to Drug Price Competition and Patent Term Restoration Act),
supplemental protection certificates or their equivalents, and patent term
extensions with respect to the Intrexon Patents and/or ARES TRADING Patents in
any country and/or region where applicable.

(b) If ARES TRADING desires to provide for the extension of the term of an
Intrexon Patent to provide for protection of a Product, the JSC shall determine
which Intrexon Patent it shall apply to extend, and ARES TRADING shall file for
such extension at ARES TRADING’s cost and expense, provided, however, that ARES
TRADING shall require the consent of Intrexon to extend the term of an Intrexon
Patent. At ARES TRADING’s reasonable request, Intrexon shall provide all
reasonable assistance to ARES TRADING in connection with such filing.

9.6 Patents Licensed From Third Parties. Each Party’s rights under this Article
9 with respect to the prosecution and enforcement of any Intrexon Patent shall
be subject to the rights: (a) retained by any Third Party licensor to prosecute
and enforce such Patent Right, if such Intrexon Patent is subject to an upstream
license agreement; and (b) granted to any Third Party prior to such Intrexon
Patent becoming subject to the license grant under this Agreement. ZIOPHARM
acknowledges and agrees that the intellectual property ownership and enforcement
rights granted by Intrexon to ARES TRADING hereunder may include certain
intellectual property that was the subject of the ZIOPHARM Agreement. ZIOPHARM
further acknowledges and agrees that, to the extent the terms of this Agreement
differ from those of the ZIOPHARM Agreement with respect to such intellectual
property, the terms of this Agreement shall control.

ARTICLE 10

CONFIDENTIALITY; PUBLICATION

10.1 Duty of Confidence. Subject to the other provisions of this Article 10:

 

40



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(a) all Confidential Information of a Party (the “Disclosing Party”) or its
Affiliates under this Agreement shall be maintained in confidence and otherwise
safeguarded by the the other Party (the “Receiving Party”) and its Affiliates,
in the same manner and with the same protection as such Receiving Party
maintains its own confidential information, but with not less than reasonable
diligence;

(b) the Receiving Party may only use any such Confidential Information for the
purposes of performing its obligations or exercising its rights under this
Agreement; and

(c) the Receiving Party may disclose Confidential Information of the Disclosing
Party to: (i) its Affiliates and sublicensees; and (ii) employees, directors,
agents, contractors, consultants and advisers of the Receiving Party and its
Affiliates and sublicensees, in each case to the extent reasonably necessary for
the purposes of, and for those matters undertaken pursuant to, this Agreement;
provided that such Persons are bound to maintain the confidentiality of the
Confidential Information in a manner consistent with the confidentiality
provisions of this Agreement.

10.2 Exceptions. The foregoing obligations as to particular Confidential
Information of a Disclosing Party shall not apply to the extent that the
Receiving Party can demonstrate that such Confidential Information:

(a) is known by the Receiving Party at the time of its receipt without an
obligation of confidentiality, and not through a prior disclosure by the
Disclosing Party, as documented by the Receiving Party’s business records;

(b) is in the public domain before its receipt from the Disclosing Party, or
thereafter enters the public domain through no fault of the Receiving Party;

(c) is subsequently disclosed to the Receiving Party by a Third Party who may
lawfully do so and is not under an obligation of confidentiality to the
Disclosing Party; or

(d) is developed by the Receiving Party independently and other than in
performing its obligations under this Agreement and without use of or reference
to any Confidential Information received from the Disclosing Party, as
documented by the Receiving Party’s business records.

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.

10.3 Authorized Disclosures. Notwithstanding the obligations set forth in
Sections 10.1 and 10.5, a Party may disclose another Party’s Confidential
Information (including this Agreement and the terms herein) to the extent:

 

41



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(a) such disclosure: (i) is reasonably necessary for the filing or prosecuting
patent rights as contemplated by this and in accordance with this Agreement;
(ii) is reasonably necessary in connection with regulatory filings for Products;
(iii) is reasonably necessary for the prosecuting or defending litigation as
contemplated by this Agreement; or (iv) is made to any Third Party bound by
written obligation of confidentiality and non-use similar to those set forth
under this Article 10, to the extent otherwise necessary or appropriate in
connection with the exercise of its rights or the performance of its obligations
hereunder;

(b) such disclosure is reasonably necessary to such Party’s directors,
attorneys, independent accountants or financial advisors for the sole purpose of
enabling such directors, attorneys, independent accountants or financial
advisors to provide advice to the such Party, provided that in each such case on
the condition that such directors, attorneys, independent accountants and
financial advisors are bound by confidentiality and non-use obligations
substantially consistent with those contained in this Agreement; provided,
however, that the term of confidentiality for such directors, attorneys,
independent accountants and financial advisors shall be no less than [*****]
years;

(c) such disclosure is reasonably necessary to actual or potential investors,
acquirers, licensees and other financial or commercial partners solely for the
purpose of evaluating an actual or potential investment, acquisition or
collaboration; provided that in each such case on the condition that such actual
or potential partners are bound by confidentiality and non-use obligations
substantially consistent with those contained in the Agreement; provided,
however, that the term of confidentiality for such partners shall be no less
than [*****] years; however, such disclosure to potential or existing partners
shall not include information on specific projects, Research Programs, or
Targets unless associated with a potential acquisition; or

(d) such disclosure is required by judicial or administrative process, provided
that in such event such Party shall promptly inform the Disclosing Party of such
required disclosure and provide the Disclosing Party an opportunity to challenge
or limit the disclosure obligations. Confidential Information that is disclosed
by judicial or administrative process shall remain otherwise subject to the
confidentiality and non-use provisions of this Article 10, and the Party
disclosing Confidential Information pursuant to law or court order shall take
all steps reasonably necessary, including seeking of confidential treatment or a
protective order to ensure the continued confidential treatment of such
Confidential Information.

10.4 Scientific Publication. Publication strategy shall be managed by the IPC,
which shall have the right to review and approve any scientific publication,
considering ARES TRADING’s and Intrexon’s interest in publishing the results of
the research and Development work in order to obtain recognition within the
scientific community and to advance the state of scientific knowledge, the need
to protect Confidential Information and the Parties’ mutual interest in
obtaining valid patent protection, protecting reasonable business interests and
trade secret information, and having an integrated approach to developing one or
more Products for one or more Indications. Consequently, except for disclosures
permitted pursuant to Sections 10.2 and 10.3, each Party and their Affiliates,
employee(s) and consultant(s) shall deliver to the IPC for review and comment a
copy of any proposed publication or presentation that pertains to any Product,
pursuant to a procedure to be established by the IPC. The IPC shall have the
right to require modifications of the publication or presentation: (a) to
protect each

 

42



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

Parties’ respective Confidential Information; (b) for trade secret reasons or
business reasons; and/or (c) to delay such submission for an additional [*****]
days as may be reasonably necessary to seek patent protection for the
information disclosed in such proposed submission. With respect to this
Section 10.4 the Parties understand and agree that work performed at MD
Anderson, is subject to MD Anderson publication policies.

10.5 Publicity; Use of Names. ARES TRADING, Intrexon and ZIOPHARM have agreed on
language of a press release announcing this Agreement, which is attached hereto
as Exhibit B, to be issued by the Parties promptly after the mutual execution of
the Agreement. Subject to Section 10.3 above, no other disclosure of the
existence or the terms of this Agreement may be made by any Party or its
Affiliates except as provided in this Section 10.5, and no Party shall use the
name, trademark, trade name or logo of any other Party, its Affiliates or their
respective employees in any publicity, promotion, news release or disclosure
relating to this Agreement or its subject matter, except as provided in this
Section 10.5 or with the prior express written permission of the other Party,
except as may be required by applicable Law.

(a) A Party may disclose this Agreement and its terms, and material developments
or material information generated under this Agreement, in securities filings
with the Securities Exchange Commission (or equivalent foreign agency) to the
extent required by applicable Law after complying with the procedure set forth
in this Section 10.5(a). In such event, the Party seeking such disclosure shall
prepare a draft confidential treatment request and proposed redacted version of
this Agreement to request confidential treatment for this Agreement, and each
other Party agrees to promptly (and in any event, no less than [*****] days
after receipt of such confidential treatment request and proposed redactions)
give its input in a reasonable manner in order to allow the Party seeking
disclosure to file its request within the time lines proscribed by applicable
Law. The Party seeking such disclosure shall exercise Commercially Reasonable
Efforts to obtain confidential treatment of the Agreement from the Securities
Exchange Commission (or equivalent foreign agency) as represented by the
redacted version reviewed by the other Parties.

(b) Further, each Party acknowledges that the other Parties may be legally
required to make public disclosures (including in filings with the Government
Authorities) of certain material developments or material information generated
under this Agreement and agrees that each Party may make such disclosures as
required by law, provided that the Party seeking such disclosure first provides
each other Party a copy of the proposed disclosure, and provided further that
(except to the extent that the Party seeking disclosure is required to disclose
such information to comply with applicable Law) if another Party demonstrates to
the reasonable satisfaction of the Party seeking disclosure, within [*****] days
of such Party’s providing the copy, that the public disclosure of previously
undisclosed information shall materially adversely affect the Development and/or
Commercialization of a Product being Developed or Commercialized under this
Agreement, the Party seeking disclosure shall remove from the disclosure such
specific previously undisclosed information as the other Party shall reasonably
request to be removed.

 

43



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(c) Other than the press release set forth in Exhibit B, the Parties agree that
any other news release or other public announcement relating to this Agreement
or the performance hereunder that would disclose information other than that
already in the public domain, shall first be reviewed and approved by the
Parties (with such approval not to be unreasonably withheld or delayed);
provided, however, that (A) as of the time ARES TRADING is solely responsible
for the Development of the Product, ARES TRADING may make such press releases as
it deems fit to report on the Development or Commercialization of such Product
in its sole discretion, and (B) as of the time ARES TRADING declines to exercise
the Intrexon Program Option for an Out-of-Scope Product, Intrexon may make such
press releases as it deems fit to report on the Development or Commercialization
of such Out-of-Scope Product in its sole discretion. Notwithstanding the
foregoing, each Party shall have the right to disclose publicly (including on
its website): (i) the fact that it has entered into this Agreement; (ii) the
receipt of any milestone payments under this Agreement and the event giving rise
to such payment; (iii) Regulatory Approval of any Product; (iv) the First
Commercial Sale of any Product; (v) royalties received from ARES TRADING
(without disclosing the royalty rate); and (vi) disclosures required by
applicable law. For each such disclosure, unless either Party otherwise has the
right to make such disclosure under this Article 10, such Party shall provide
the other Party with a draft of such disclosure at least [*****] days prior to
its intended release for such Party’s review and comment, and shall consider the
other Party’s comments in good faith. If the Party does not receive comments
from the other Party within [*****] business days, such Party shall have the
right to make such disclosure without further delay.

(d) The Parties agree that after a disclosure pursuant to Section 10.5(b), a
press release (including the initial press release) or other public announcement
pursuant to Section 10.5(c) has been reviewed and approved by the other Parties,
the disclosing Party may make subsequent public disclosures reiterating such
information without having to obtain the other Parties’ prior consent and
approval.

ARTICLE 11

TERM AND TERMINATION

11.1 Term. The term of this Agreement shall commence upon the Effective Date and
continue in full force and effect, on a Product-by-Product and
country-by-country basis, until the expiration of the payment obligations of
ARES TRADING with respect to the applicable Product, unless earlier terminated
as set forth in Section 11.2 below (the “Term”). Upon expiration of the Royalty
Term with respect to a given Product and country the license from Intrexon to
Company under Section 2.1, shall convert to a fully paid, royalty free (subject
to the potential reinstatement of royalty obligations under Section 8.4(b)),
irrevocable, perpetual, exclusive and sublicensable license under the Intrexon
Know-How at the time of conversion to Commercialize such Product in the Field in
such country.

11.2 Unilateral Termination by ARES TRADING. ARES TRADING may terminate this
Agreement for any or no reason, with respect to the Research Programs or with
respect to this Agreement in its entirety or on a Product-by-Product and
country-by-country basis upon ninety (90) days prior written notice to Intrexon.

 

44



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

11.3 Termination for Breach.

(a) General. Each of ARES TRADING and Intrexon shall have the right to terminate
this Agreement in its entirety immediately upon written notice to the other
Parties if another Party materially breaches its obligations under this
Agreement and, after receiving written notice identifying such material breach
in reasonable detail, fails to cure such material breach within [*****] days
from the date of such notice (or within [*****] days from the date of such
notice in the event such material breach is solely based on the breaching
Party’s failure to pay any amounts due hereunder). Notwithstanding the
foregoing, Intrexon shall not have the right to terminate this Agreement based
on a breach of the Agreement by ZIOPHARM and Intrexon shall have the right, but
not the obligation, to cure any material breach caused by ZIOPHARM, if possible,
and thus prevent a termination of the Agreement by ARES TRADING under this
Section 11.3(a).

(b) Disputed Breach. Any dispute regarding an alleged material breach of this
Agreement shall first be attempted to be resolved in accordance with Article
14.7 hereof, before the affected Party pursues other remedies (including
termination). In the event that the Party that has allegedly materially breached
this Agreement disputes such breach, and the resulting termination of this
Agreement in good faith, then any consequences of termination in this Article 11
shall only apply from and after such time as such termination has been upheld in
a final judgment from which no appeal can be taken, or that is unappealed within
the time allowed for appeal or such time as the Party allegedly in material
breach is no longer disputing such termination. It is understood and agreed that
during the pendency of such dispute, all of the terms and conditions of this
Agreement shall remain in effect and the Parties shall continue to perform all
of their respective obligations hereunder.

(c) In the event that a Party has the right to terminate this Agreement for
uncured material breach by the other Party, then such first Party may elect not
to terminate this Agreement and shall have the right to pursue the other rights
and remedies it may have hereunder or at Law or in equity with respect to any
breach of this Agreement and pursue its right to obtain performance of any
obligation.

11.4 Effect of Termination. Upon any termination (but not expiration) of this
Agreement, the following shall apply:

(a) Retained Products. ARES TRADING shall have the right, at its election by
written notice to Intrexon within [*****] days after the effectiveness of
termination by ARES TRADING under Section 11.3 for Intrexon’s or ZIOPHARM’s
breach or by Intrexon under Section 11.3 for ARES TRADING’s breach, to continue
the Development and Commercialization of any Product (i) for which a Phase 3
Clinical Trial has been Initiated and of which development has not been
terminated by ARES TRADING or (ii) that is then being Commercialized by ARES
TRADING (a “Retained Product”). If ARES TRADING so elects, or if ARES TRADING
terminates this Agreement under Section 11.2 only with respect to the Research
Programs (and not in its entirety), then the Research Programs will terminate
and this Agreement will remain in full force and effect with respect solely to
the Retained Products, including the terms of Article 8.

 

45



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(b) Out-of-Scope Product and Payments to ARES TRADING under Section 4.5 for
Out-of-Scope Products. The Intrexon Program Option provided for in Section 4.5
(e) shall survive the termination for such Intrexon Programs that have been
started before the effective date of termination. Also, Section 4.5 (e) shall
survive termination and the payments due to ARES TRADING shall be due as
foreseen under Section 4.5 (e) for Intrexon Programs that have been started
before the effective date of Termination.

(c) Terminated Products. With respect to all Products that are not Retained
Products (each, a “Terminated Product”), the following shall apply:

(i) Licenses and Transfers. All licenses and rights granted to ARES TRADING
under this Agreement for Terminated Products shall terminate, and ARES TRADING
shall return, transfer, assign to the extent possible (and sublicense where not)
to Intrexon or its designee all materials, Know-How, Regulatory Materials,
Regulatory Approvals, licenses, Third Party agreements to the extent assignable
and as reasonable and other items as are reasonably necessary for Intrexon to
continue the Development and Commercialization of Terminated Products;

(ii) Regulatory Materials; Data. To the extent permitted by applicable Law, ARES
TRADING shall transfer and assign to Intrexon all Regulatory Materials,
Regulatory Approvals, and related data and Know-How relating to the Terminated
Products and shall treat the foregoing as “Confidential Information” of Intrexon
(and not of ARES TRADING) under Article 10; provided that ARES TRADING will be
allowed to retain any such materials that a Regulatory Authority requires ARES
TRADING to retain under applicable Laws.

(iii) ARES TRADING License. Subject to Section 2.4, ARES TRADING hereby grants
to Intrexon, effective upon such termination, a fully paid, worldwide, fully
transferrable, irrevocable license (with the right to grant sublicenses through
multiple tiers) under all Patents and Know-How Controlled by ARES TRADING and
its Affiliates as in existence as of the date of termination solely to research,
Develop, make, have made, use, sell, offer for sale, import and otherwise
Manufacture and Commercialize the Terminated Products, provided that if ARES
TRADING has taken Third Party Licenses, ARES TRADING shall not be obliged to
uphold such Third Party Licenses unless Intrexon covers the apportioned costs
(up to the full amount as the case may be) of such Third Party Licenses.

(iv) Trademarks. ARES TRADING shall assign to Intrexon at Intrexon’s expense all
right, title and interest in and to the Product Marks for Terminated Products
(excluding any such marks that include, in whole or part, any corporate name or
logo of ARES TRADING) throughout the Territory.

 

46



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(v) Ongoing Clinical Trials. ARES TRADING shall transfer to Intrexon at
Intrexon’s expense the management and continued performance of all clinical
trials for Terminated Products ongoing as of the effective date of such
termination, unless Intrexon gives written notice that it elects not to continue
any such clinical trial, in which case ARES TRADING shall be responsible for an
orderly conclusion of such trial in accordance with applicable law and at its
own expense.

(vi) Inventories. Intrexon shall have the right to purchase from ARES TRADING
any and all of the inventory of Terminated Products held by ARES TRADING as of
the effective date of termination at a price equal to [*****] to acquire or
manufacture such inventory. Intrexon shall notify ARES TRADING within thirty
(30) days after the effective date of termination whether Intrexon elects to
exercise such right.

(vii) Payment Obligations of Intrexon for Intrexon Products. For Intrexon
Products under this Section 11.4(c), Intrexon shall make the payments to ARES
TRADING set forth in Section 4.5(e), but in no event to exceed the amounts due
in 4.5(e).

For clarity, ARES TRADING shall continue to perform all obligations under this
Agreement with respect to the Development, Manufacture and Commercialization of
Products until the effective date of termination and shall not modify in any
material respects such activities from past practices during such period.

11.5 Survival. Termination or expiration of this Agreement shall not affect any
rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration. Notwithstanding anything to the
contrary, the following provisions shall survive any expiration or termination
of this Agreement: Article 1; Sections 4.5(e) as applicable, 5.6 through 5.9;
Section 7.3; Sections 8.2 through 8.9 with respect to payment obligations
incurred as of the date of termination and as applicable as per Section 11.4
(a); Articles 9 through 11; Articles 13 and 14.

11.6 Termination Not Sole Remedy. Termination is not the sole remedy under this
Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies shall
remain available except as agreed to otherwise herein.

ARTICLE 12

REPRESENTATIONS AND WARRANTIES

12.1 Representations and Warranties of Each Party. Each Party represents and
warrants to each of the other Parties as of the Execution Date and as of the
Effective Date that:

(a) it has the full right, power and authority to enter into this Agreement, to
perform its obligations hereunder; and

 

47



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(b) such Party is duly organized and validly existing under the Laws of the
jurisdiction of its incorporation or organization; and

(c) such Party has taken all action necessary to authorize the execution and
delivery of this Agreement and the performance of its obligations under this
Agreement;

(d) this Agreement is a legal and valid obligation of such Party, binding upon
such Party and enforceable against such Party in accordance with the terms of
this Agreement, except as enforcement may be limited by applicable bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles. The execution, delivery and performance of this Agreement by such
Party does not conflict with, breach or create in any Third Party the right to
accelerate, terminate or modify any agreement or instrument to which such Party
is a party or by which such Party is bound, and does not violate any Law of any
Governmental Body having authority over such Party.

12.2 Representations and Warranties by Intrexon and ZIOPHARM. Intrexon and
ZIOPHARM each jointly and severally represents and warrants to ARES TRADING as
of the Execution Date that:

(a) The ZIOPHARM Agreement does not conflict with the terms of this Agreement.

(b) The MD Anderson Agreement does not conflict with the terms of this
Agreement.

(c) Intrexon possesses sufficient rights to enable Intrexon to grant all rights
and licenses it purports to grant to ARES TRADING with respect to the Intrexon
Patents under this Agreement;

(d) Intrexon has not granted, and during the Term Intrexon will not grant, any
right or license, to any Third Party under the Intrexon IP that conflicts with
the rights or licenses granted or to be granted to ARES TRADING hereunder except
as separately disclosed in writing to ARES TRADING as of the Effective Date;

(e) There is no pending litigation, and neither ZIOPHARM nor Intrexon has
received any written notice of any claims or litigation, seeking to invalidate
or otherwise challenge the Intrexon Patents or Intrexon’s rights therein;

(f) None of the Intrexon Patents is subject to any pending re-examination,
opposition, interference or litigation proceedings;

(g) All of the Intrexon Patents have been filed and prosecuted in accordance
with all applicable laws and have been maintained, with all applicable fees with
respect thereto (to the extent such fees have come due) having been paid;

 

48



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(h) Intrexon has entered into agreements with each of its current and former
officers, employees and consultants involved in research and development work,
including development of Intrexon IP, providing Intrexon, to the extent
permitted by law, with title and ownership to patents, patent applications,
trade secrets and inventions conceived, developed, reduced to practice by such
person, solely or jointly with other of such persons, during the period of
employment or contract by Intrexon (except where the failure to have entered
into such an agreement would not have a material adverse effect on the rights
granted to ARES TRADING herein), and Intrexon is not aware that any of its
employees or consultants is in material violation thereof;

(i) To Intrexon’s knowledge, there is no infringement, misappropriation or
violation by Third Parties of any Intrexon IP in the Field;

(j) Except for instances which would not, individually or in the aggregate,
result in a material adverse effect on the rights granted to ARES TRADING under
this Agreement, there is no pending or, to Intrexon’s knowledge, threatened
action, suit, proceeding or claim by others against Intrexon that Intrexon
infringes, misappropriates or otherwise violates any intellectual property or
other proprietary rights of others in connection with the use of the Intrexon
IP, and Intrexon has not received any written notice of such claim;

(k) To Intrexon’s knowledge, no employee of Intrexon is the subject of any claim
or proceeding involving a violation of any term of any employment contract,
patent disclosure agreement, invention assignment agreement, non-competition
agreement, non-solicitation agreement, non-disclosure agreement or any
restrictive covenant to or with a former employer (A) where the basis of such
violation relates to such employee’s employment with Intrexon or actions
undertaken by the employee while employed with Intrexon and (B) where such
violation is relevant to the use of the Intrexon IP in the Field;

(l) Except for instances which would not, individually or in the aggregate,
result in a material adverse effect on the rights granted to ARES TRADING under
this Agreement, none of the Intrexon Patents owned by Intrexon or its
Affiliates, and, to Intrexon’s knowledge, the Intrexon Patents licensed to
Intrexon or its Affiliates, have been adjudged invalid or unenforceable by a
court of competent jurisdiction or applicable government agency, in whole or in
part, and there is no pending or, to Intrexon’s knowledge, threatened action,
suit, proceeding or claim by others challenging the validity or scope of any
such Intrexon Patents; and

(m) Except as otherwise disclosed in writing to ARES TRADING, Intrexon: (A) is
in material compliance with all statutes, rules or regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product that is under development,
manufactured or distributed by Intrexon in the Field (“Applicable Laws”);
(B) has not received any notice of adverse finding, warning letter, untitled
letter or other correspondence or notice from any federal, state, local or
foreign governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required

 

49



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

by any such Applicable Laws (“Authorizations”), which would, individually or in
the aggregate, result in a material adverse effect; (C) possesses all material
Authorizations necessary for the operation of its business as described in the
Field and such Authorizations are valid and in full force and effect and
Intrexon is not in material violation of any term of any such Authorizations;
and (D) since January 1, 2012, (1) has not received notice of any claim, action,
suit, proceeding, hearing, enforcement, investigation, arbitration or other
action from any federal, state, local or foreign governmental or regulatory
authority or third party alleging that any product operation or activity is in
material violation of any Applicable Laws or Authorizations and has no knowledge
that any federal, state, local or foreign governmental or regulatory authority
or third party is considering any such claim, litigation, arbitration, action,
suit investigation or proceeding; (2) has not received notice that any federal,
state, local or foreign governmental or regulatory authority has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
material Authorizations and has no knowledge that any such federal, state, local
or foreign governmental or regulatory authority is considering such action;
(3) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were materially complete and
correct on the date filed (or were corrected or supplemented by a subsequent
submission); and (4) has not, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any recall,
market withdrawal or replacement, safety alert, post sale warning, letters to
customers, or other notice or action relating to any alleged product defect or
violation and, to Intrexon’s knowledge, no third party has initiated, conducted
or intends to initiate any such notice or action.

12.3 No Other Warranties. EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 12, (A) NO
REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF ARES TRADING, ZIOPHARM OR INTREXON; AND (B) ALL OTHER CONDITIONS AND
WARRANTIES WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE ARE HEREBY EXPRESSLY
EXCLUDED, INCLUDING ANY CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.

ARTICLE 13

INDEMNIFICATION; LIABILITY

13.1 Indemnification by Intrexon. Intrexon and ZIOPHARM shall indemnify and hold
ARES TRADING, its Affiliates and their respective officers, directors, agents
and employees (“ARES TRADING Indemnitees”) harmless from and against any Claims
against them to the extent arising or resulting from:

(a) the negligence or willful misconduct of any of the Intrexon Indemnitees; or

 

50



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(b) the Development, manufacture or Commercialization of the Out-Of-Scope
Products and Terminated Products by Intrexon, ZIOPHARM or any of their
respective Affiliates, licensees, sublicensees or subcontractors; or

(c) the breach of any of the warranties or representations made by either
Intrexon or ZIOPHARM to ARES TRADING under this Agreement; or

(d) the breach by either Intrexon or ZIOPHARM of its obligations pursuant to
this Agreement;

except in each case, to the extent such Claims result from the material breach
by any ARES TRADING Indemnitee of any covenant, representation, warranty or
other agreement made by ARES TRADING in this Agreement or the negligence or
willful misconduct of any ARES TRADING Indemnitee.

13.2 Indemnification by ARES TRADING. ARES TRADING shall indemnify and hold
Intrexon, ZIOPHARM, their respective Affiliates, Third Party licensors, and
their respective trustees, officers, directors, agents and employees (“Intrexon
Indemnitees”) harmless from and against any Claims arising under or related to
this Agreement against them to the extent arising or resulting from:

(a) the negligence or willful misconduct of any of the ARES TRADING Indemnitees;
or

(b) the Development, manufacture or Commercialization of the Products in the
Field by ARES TRADING or any of its Affiliates, sublicensees or subcontractors;
or

(c) the breach of any of the warranties or representations made by ARES TRADING
to Intrexon and ZIOPHARM under this Agreement; or

(d) any breach by ARES TRADING of its obligations pursuant to this Agreement;

except in each case, to the extent such Claims result from the material breach
by any Intrexon Indemnitee of any covenant, representation, warranty or other
agreement made by either Intrexon or ZIOPHARM in this Agreement or the
negligence or willful misconduct of any Intrexon Indemnitee.

13.3 Indemnification Procedure. If any Party is seeking indemnification under
Sections 13.1 or 13.2 (the “Indemnified Party”), it shall inform the Party
against which indemnification is sought (the “Indemnifying Party”) of the Claim
giving rise to the obligation to indemnify pursuant to such Section as soon as
reasonably practicable after receiving notice of the Claim. The Indemnifying
Party shall have the right to assume the defense of any such Claim for which it
is obligated to indemnify the Indemnified Party. The Indemnified Party shall
cooperate with the Indemnifying Party and the Indemnifying Party’s insurer as
the Indemnifying Party may reasonably request, and at the Indemnifying Party’s
cost and expense. The

 

51



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

Indemnified Party shall have the right to participate, at its own expense and
with counsel of its choice, in the defense of any Claim that has been assumed by
the Indemnifying Party. No Party shall have the obligation to indemnify another
Party in connection with any settlement made without the Indemnifying Party’s
written consent, which consent shall not be unreasonably withheld or delayed. If
the Parties cannot agree as to the application of Section 13.1 or 13.2 as to any
Claim, pending resolution of the dispute pursuant to Section 14.7, the Parties
may conduct separate defenses of such Claims, with each Party retaining the
right to claim indemnification from the other Party in accordance with
Section 13.1 or 13.2 upon resolution of the underlying Claim.

13.4 Mitigation of Loss. Each Indemnified Party shall take and shall procure
that its Affiliates take all such reasonable steps and action as are reasonably
necessary or as the Indemnifying Party may reasonably require in order to
mitigate any Claims (or potential losses or damages) under this Article 13.
Nothing in this Agreement shall or shall be deemed to relieve any Party of any
common law or other duty to mitigate any losses incurred by it.

13.5 Limitation of Liability. NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 13.5 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 13.1 OR 13.2, OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE 10.

13.6 Insurance. During the Term, each Party shall obtain and maintain, at its
sole cost and expense, insurance (including any self-insured arrangements) in
types and amounts that are reasonable and customary in the pharmaceutical and
biotechnology industry for companies engaged in comparable activities. It is
understood and agreed that this insurance shall not be construed to limit either
Party’s liability with respect to its indemnification obligations hereunder.
Each Party will, except to the extent self-insured, provide to the other Party
upon request a certificate evidencing the insurance such Party is required to
obtain and keep in force under this Section 13.6.

ARTICLE 14

GENERAL PROVISIONS

14.1 HSR Act. To the extent required by the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (“HSR Act”), each Party will (a) file or
cause to be filed, as promptly as practicable after the Execution Date, with the
United States Federal Trade Commission (“FTC”) and the United States Department
of Justice (“DOJ”), all reports and other documents required to be filed by such
Party under the HSR Act concerning the transactions

 

52



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

contemplated hereby and (b) promptly comply with or cause to be complied with
any requests by the FTC or DOJ for additional information concerning such
transactions, in each case so that the waiting period applicable to this
Agreement and the transactions contemplated hereby under the HSR Act will expire
as soon as practicable after the date hereof. Each Party agrees to request, and
to cooperate with the other Parties in requesting, early termination of any
applicable waiting period under the HSR Act. Each Party shall be responsible for
its own costs, expenses, and filing fees in connection with the filings. This
Agreement is effective on the earliest of: (i) the date after which the waiting
period pursuant to the HSR Act has expired, (ii) the date on which the
transaction contemplated in this Agreement has been approved by the FTC and DOJ,
and (iii) if the Parties agree that no filing is required under the HSR Act, the
Execution Date (the earliest of (i)-(iii), the “Effective Date”), except that
Article 10 and this Section 14.1 shall be effective on the Execution Date.

14.2 Force Majeure. No Party shall be held liable to any other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in performing any obligation under this Agreement to the extent such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected Party, potentially including embargoes, war, acts of war (whether war
be declared or not), acts of terrorism, insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, fire, floods, earthquakes or
other acts of God, or acts, omissions or delays in acting by any governmental
authority or the other Party or unavailability of materials related to the
manufacture of Products. The affected Party shall notify the other Parties in
writing of such force majeure circumstances as soon as reasonably practical, and
shall promptly undertake and continue diligently all reasonable efforts
necessary to cure such force majeure circumstances or to perform its obligations
in spite of the ongoing circumstances.

14.3 Assignment. This Agreement may not be assigned or otherwise transferred,
nor may any right or obligation hereunder be assigned or transferred, by either
Party without the prior written consent of both Intrexon and ARES TRADING.
Notwithstanding the foregoing, either Intrexon, ZIOPHARM or ARES TRADING may,
without consent of any other Party, assign this Agreement and its rights and
obligations hereunder in whole or in part to an Affiliate of such Party, or in
whole to its successor in interest in connection with the sale of all or
substantially all of its stock or its assets to which this Agreement relates, or
in connection with a merger, acquisition or similar transaction. Any attempted
assignment not in accordance with this Section 14.3 shall be null and void and
of no legal effect. Any permitted assignee shall assume all assigned obligations
of its assignor under this Agreement. The terms and conditions of this Agreement
shall be binding upon, and shall inure to the benefit of, the Parties and their
respected successors and permitted assigns. The Patent Rights and Know-How owned
or in-licensed by a permitted assignee, or an entity who becomes an Affiliate of
a Party during the Term, in each case as existing on the date of closing of the
transaction that was the basis for such assignment or resulted in such entity
becoming an Affiliate, shall be automatically excluded from the rights licensed
to the other Party under this Agreement, except as otherwise foreseen under this
Agreement.

 

53



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

14.4 Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, implement the purposes of this Agreement.

14.5 Notices. All notices which are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by facsimile (receipt
confirmed) (and promptly confirmed by personal delivery, registered or certified
mail or overnight courier), sent by nationally-recognized overnight courier or
sent by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

If to Intrexon:

Intrexon Corporation

20374 Seneca Meadows Parkway

Germantown, MD 20876

USA

Attn: Legal Department

Fax: (301) 556-9002

with a copy to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

USA

Attn: Robert Jones

Fax: (650) 849-7400

If to ARES TRADING:

ARES TRADING S.A.

Zone Industrielle de L’Ouriettaz

1170 Aubonne

Switzerland

Attn:                     

Fax:                     

with a copy to:

Merck KGaA

Frankfurter Straße 250

64293 Darmstadt

Germany

Attn: Merck Serono Legal Department

Fax: [*****]

 

54



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

If to ZIOPHARM:

ZIOPHARM Oncology, Inc.

One First Avenue

Parris Building, 34

Navy Yard Plaza

Boston, MA 02129

USA

Attention: Chief Executive Officer

Fax: (617) 241-2855

with a copy to:

WilmerHale

60 State Street

Boston, MA 02109

USA

Attention: Steven Singer

Fax: (617) 526-5000

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Parties in writing in accordance herewith. Any such
notice shall be deemed to have been given: (a) when delivered if personally
delivered or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on the business day after
dispatch if sent by nationally-recognized overnight courier; or (c) on the fifth
(5th) business day following the date of mailing, if sent by mail.

14.6 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the Laws of England and Wales, excluding application of any
conflict of laws principles that would require application of the Law of a
different jurisdiction, and will be subject to the exclusive jurisdiction of the
courts of competent jurisdiction located in London, England.

14.7 Dispute Resolution

(a) Disputes. The Parties recognize that disagreements as to certain matters may
from time to time arise out of this Agreement. The Parties agree that such
disagreements are to be governed in accordance with this Section 14.7.
Disagreements that are claims, counterclaims, demands, causes of action,
disputes or controversies both arising out of this Agreement and related to the
performance, enforcement, breach or termination of this Agreement, excluding
disputes arising from the JSC or IPC, are each, a “Dispute.” For the avoidance
of doubt, Dispute does not include any claims, counterclaims, demands, causes of
action, disputes or controversies regarding a Party’s use of any intellectual
property rights of another Party, where such use is not expressly granted by the
licenses hereunder. Furthermore, this Section 14.7 is intended to address
disputes between ARES TRADING, on the one hand, and either or both of Intrexon
and ZIOPHARM, on the other. Any dispute between ZIOPHARM and Intrexon shall be
resolved pursuant to the terms of the ZIOPHARM Agreement. For purposes of this
Section 14.7, Intrexon and ZIOPHARM shall be deemed to constitute a single
“Party.”

 

55



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

(b) Informal Negotiation. It is the objective of the Parties to establish
procedures to facilitate the resolution of Disputes in an expedient manner by
mutual cooperation and without resort to litigation. To accomplish this
objective, the Parties agree that Disputes will be discussed first by the CEOs.
Either Party may, by written notice to the other Party, have a Dispute referred
to the CEOs for attempted resolution by good faith negotiations within thirty
(30) days after such notice is received. If the CEOs are not able to resolve
such Dispute within such thirty (30) day period, then, at any time after such
thirty (30) day period, either Party may proceed to enforce any and all of its
rights with respect to such dispute.

(c) Injunctive Relief. No provision herein shall be construed as precluding a
Party from bringing an action for injunctive relief or other equitable relief
prior to the initiation or completion of the above procedure.

14.8 Entire Agreement; Amendments. This Agreement, together with the Exhibits
hereto, and the ZIOPHARM Agreement, contains the entire understanding of the
Parties with respect to the collaboration and the licenses granted hereunder.
Any other express or implied agreements and understandings, negotiations,
writings and commitments, either oral or written, in respect to the
Collaboration and the licenses granted hereunder are superseded by the terms of
this Agreement. The Exhibits to this Agreement are incorporated herein by
reference and shall be deemed a part of this Agreement. In the event of any
conflict between the terms of this Agreement and the terms of the ZIOPHARM
Agreement, the Parties agree that the terms of this Agreement shall control.
This Agreement may be amended, or any term hereof modified, only by a written
instrument duly executed by authorized representative(s) of each of the Parties
hereto. The Parties agree that, effective as of the Effective Date, any
confidentiality agreement between the Parties that was in effect as of the
Effective Date shall be superseded by this Agreement with respect to any matter
addressed by this Agreement, and that disclosures made prior to the Effective
Date pursuant to any such confidentiality agreement shall be subject to the
confidentiality and non-use provisions of this Agreement.

14.9 Headings. The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections hereof.

14.10 Independent Contractors. It is expressly agreed that Intrexon, ZIOPHARM
and ARES TRADING shall be independent contractors and that the relationship
between the Parties shall not constitute a partnership, joint venture or agency.
None of Intrexon, ZIOPHARM, or ARES TRADING shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on any other Party, without the prior written consent of
such other Party.

 

56



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

14.11 Waiver. The waiver by any Party hereto of any right hereunder, or of any
failure of any other Party to perform, or of any breach by any other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party whether of a similar nature or otherwise.

14.12 Cumulative Remedies. No remedy referred to in this Agreement is intended
to be exclusive, but each shall be cumulative and in addition to any other
remedy referred to in this Agreement or otherwise available under law.

14.13 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

14.14 Business Day Requirements. In the event that any notice or other action or
omission is required to be taken by a Party under this Agreement on a day that
is not a business day then such notice or other action or omission shall be
deemed to be required to be taken on the next occurring business day.

14.15 Compliance; Subcontractors. Each Party agrees that in performing its
obligations or exercising its rights under this Agreement: (a) it shall comply
in all material respects with all applicable Laws; and (b) it shall not employ
or engage any Person who has been debarred by any Regulatory Authority or, to
such Party’s knowledge, is the subject of debarment proceedings by a Regulatory
Authority. Each Party shall have the right to engage subcontractors for purposes
of conducting activities assigned to it under the Research Plans or under the
Agreement (including ARES TRADING’s Development activities), provided that any
such subcontractor is bound by written obligations of confidentiality and
non-use consistent with this Agreement and has agreed to assign to the Party
engaging such subcontractor (or grant a fully-paid, exclusive, royalty-free,
worldwide, fully sublicensable license to such Party, under) inventions made by
such subcontractor in the course of performing such subcontracted work that
relate to any Products or their use, manufacture or sale. Each Party shall
remain responsible for any obligations under the Research Plans or obligations
under the Agreement that have been delegated or subcontracted to any
subcontractor, and shall be responsible for the performance of its
subcontractors.

14.16 Counterparts. This Agreement may be executed in two or more counterparts
by original signature, facsimile or PDF files, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. The Parties agree that they will execute one set of wet-ink copies
as originals.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

57



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A complete
copy of this document has

been filed separately with the Securities and Exchange Commission.

Confidential

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives as of the Effective
Date.

 

Intrexon Corporation ARES TRADING Trading S.A. By: /s/ Randal J. Kirk By: /s/
Simon Sturge Name: Randal J. Kirk Name: Simon Sturge Title: Chairman & CEO
Title: Senior Vice President Head of Biosimilars By: /s/ James Singleton Name:
James Singleton Title: Authorized Representative

 

ZIOPHARM Oncology, Inc. By: /s/ Jonathan Lewis Name: Jonathan Lewis Title: Chief
Executive Officer

[SIGNATURE PAGE OF THE LICENSE AND COLLABORATION AGREEMENT BY AND BETWEEN

INTREXON CORPORATION, ARES TRADING TRADING, AND ZIOPHARM ONCOLOGY]

 



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential

treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A
complete copy of

this document has been filed separately with the Securities and Exchange
Commission.

 

LIST OF EXHIBITS

Exhibit A: Veledimex

Exhibit B: Press Release

LIST OF SCHEDULES

Schedule 4.1: Research Plan

Schedule 4.6: MD Anderson Products



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential

treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A
complete copy of

this document has been filed separately with the Securities and Exchange
Commission.

 

Schedule 4.1: Research Plan

[*****]



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential

treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A
complete copy of

this document has been filed separately with the Securities and Exchange
Commission.

 

Schedule 4.6: MD Anderson Products

[*****]



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential

treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A
complete copy of

this document has been filed separately with the Securities and Exchange
Commission.

 

Exhibit A: Veledimex

 

USAN (AB-07) VELEDIMEX PRONUNCIATION vel ed’ i mex THERAPEUTIC CLAIM
Immunostimulant; antineoplastic enhancing agent

CHEMICAL NAMES

1.      Benzoic acid, 2-ethyl-3-methoxy-,
2-(3,5-dimethylbenzoyl)-2-[(1R)-1-(1,1-dimethylethyl)butyl]hydrazide

 

2.      2.
N-[(1R)-1-(1,1-dimethylethyl)butyl]-N’-(2-ethyl-3-methoxybenzoyl)-3,5-dimethylbenzohydrazide

STRUCTURAL FORMULA

LOGO [g901596g11j30.jpg]

MOLECULAR FORMULA

C27H38N2O3

MOLECULAR WEIGHT

438.6

TRADEMARK

None as yet

SPONSOR

Intrexon

CODE DESIGNATIONS

INXN-1001

CAS REGISTRY NUMBER

1093130-72-3

WHO NUMBER

9827



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential

treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A
complete copy of

this document has been filed separately with the Securities and Exchange
Commission.

 

Exhibit B: Press Release



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential

treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A
complete copy of

this document has been filed separately with the Securities and Exchange
Commission.

 

 

LOGO [g901596g73k54.jpg]

Intrexon and Merck Serono Announce Agreement for the Development and
Commercialization of

CAR-T Therapy

- Chimeric Antigen Receptor T-cell (CAR-T) therapy enhances Merck Serono’s R&D
technology portfolio in immuno-oncology

- Collaboration and license agreement will focus on developing a next generation
CAR-T platform to generate several drug candidates

Germantown, MD, March 30, 2015 – Intrexon Corporation (NYSE: XON), a leader in
synthetic biology, and Merck Serono, the biopharmaceutical business of Merck
KGaA, Darmstadt, Germany, today announced an exclusive strategic collaboration
and license agreement to develop and commercialize Chimeric Antigen Receptor
T-cell (CAR-T) cancer therapies. This collaboration advances Merck Serono’s
comprehensive, science-driven strategy to develop innovative therapies that
modulate the immune system’s natural ability to fight tumors.

“The collaboration with Intrexon underlies Merck Serono’s focus on innovation,
and enhances its R&D technology portfolio in immuno-oncology,” says Belen
Garijo, President and CEO of Merck Serono. “Moreover, it showcases Merck
Serono’s commitment to developing therapies that have the potential to
significantly evolve the way cancer is treated.”

CAR-T cells are genetically engineered T-cells with synthetic receptors that
recognize a specific antigen expressed on tumor cells. When CAR-T cells bind to
a target, an immunological attack against the cancer cells is triggered.

Utilizing Intrexon’s cell engineering techniques and RheoSwitch® platform, the
collaboration aims to develop leading-edge products that empower the immune
system in a regulated manner to overcome the current challenges of CAR-T
therapy.

The agreement provides Merck Serono exclusive access to Intrexon’s proprietary
and complementary suite of technologies to engineer T cells with optimized and
inducible gene expression, as recently strengthened by a license agreement with
the University of Texas MD Anderson Cancer Center.

Intrexon will be responsible for all platform and product developments until IND
filing. Merck will nominate targets of interest for which CAR-T products will be
developed. Merck will also lead the IND filing and pre-IND interactions,
clinical development and commercialization. In addition, Intrexon has the
opportunity to explore targets independently, granting Merck opt-in rights
during clinical development.

“Merck is an ideal partner in CAR-T for us because of their long-term
perspective, extraordinary character, worldwide reach and commitment to
leadership in immuno-oncology,” says Randal J. Kirk, Chairman and CEO of
Intrexon. “We look forward to working together to benefit patients through the
creation of a leading franchise in this very promising field.”

Under the terms of the agreement, Intrexon will receive an upfront payment of
$115 million. For the first two targets of interest selected by Merck Serono,
Intrexon will receive research funding and is eligible to receive up to $826
million development, regulatory and commercial milestones, as well as tiered
royalties on product sales. In addition, Intrexon is also eligible to receive
further payments upon achievement of certain technology development milestones.



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential

treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A
complete copy of

this document has been filed separately with the Securities and Exchange
Commission.

 

About Merck Serono

Merck Serono is the biopharmaceutical business of Merck. With headquarters in
Darmstadt, Germany, Merck Serono offers leading brands in 150 countries to help
patients with cancer, multiple sclerosis, infertility, endocrine and metabolic
disorders as well as cardiovascular diseases. In the United States and Canada,
EMD Serono operates as a separately incorporated subsidiary of Merck Serono.

Merck Serono discovers, develops, manufactures and markets prescription
medicines of both chemical and biological origin in specialist indications. We
have an enduring commitment to deliver novel therapies in our core focus areas
of neurology, oncology, immuno-oncology and immunology.

For more information, please visit www.merckserono.com

About Intrexon Corporation

Intrexon Corporation (NYSE: XON) is a leader in synthetic biology focused on
collaborating with companies in Health, Food, Energy, Environment, and Consumer
sectors to create biologically-based products that improve the quality of life
and the health of the planet. Through the Company’s proprietary
UltraVector® platform and integrated technology suite, Intrexon provides its
partners with industrial-scale design and development of complex biological
systems delivering unprecedented control, quality, function, and performance of
living cells. We call our synthetic biology approach Better DNA®, and we invite
you to discover more at www.dna.com.

Trademarks

Intrexon, RheoSwitch, RheoSwitch Therapeutic System, RTS, UltraVector, and
Better DNA are trademarks of Intrexon and/or its affiliates. Other names may be
trademarks of their respective owners.

Safe Harbor Statement

Some of the statements made in this press release are forward-looking
statements. These forward-looking statements are based upon our current
expectations and projections about future events and generally relate to our
plans, objectives and expectations for the development of our business. Although
management believes that the plans and objectives reflected in or suggested by
these forward-looking statements are reasonable, all forward-looking statements
involve risks and uncertainties and actual future results may be materially
different from the plans, objectives and expectations expressed in this press
release.

###

For more information regarding Intrexon Corporation, contact:

Investor Contact:

Christopher Basta

Vice President, Investor Relations

Tel: +1 (561) 410-7052

Investors@intrexon.com

Corporate Contact:

Marie Rossi, Ph.D.

Senior Manager, Technical Communications

Tel: +1 (301) 556-9850

publicrelations@intrexon.com



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential

treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A
complete copy of

this document has been filed separately with the Securities and Exchange
Commission.

 

 

LOGO [g901596g73g45.jpg]

 

Your Contact News Release

Heather Connor

Phone +1-978-294-1660

March 30, 2015

Merck Serono and Intrexon Announce Agreement for the

Development and Commercialization of CAR-T Therapy

 

•   Chimeric Antigen Receptor T-cell (CAR-T) therapy enhances Merck Serono’s R&D
technology portfolio in immuno-oncology

 

•   Collaboration and license agreement will focus on developing a next
generation CAR-T platform to generate several drug candidates

Darmstadt, Germany, March 30, 2015 – Merck Serono, the biopharmaceutical
business of Merck, and Intrexon Corporation (NYSE:XON), today announced an
exclusive strategic collaboration and license agreement to develop and
commercialize Chimeric Antigen Receptor T-cell (CAR-T) cancer therapies. This
collaboration advances Merck Serono’s comprehensive, science-driven strategy to
develop innovative therapies that modulate the immune system’s natural ability
to fight tumors.

“The collaboration with Intrexon underlies Merck Serono’s focus on innovation,
and enhances its R&D technology portfolio in immuno-oncology,” says Belen
Garijo, President and CEO of Merck Serono. “Moreover, it showcases Merck
Serono’s commitment to developing therapies that have the potential to
significantly evolve the way cancer is treated.”

CAR-T cells are genetically engineered T-cells with synthetic receptors that
recognize a specific antigen expressed on tumor cells. When CAR-T cells bind to
a target, an immunological attack against the cancer cells is triggered.

Utilizing Intrexon’s cell engineering techniques and RheoSwitch® platform, the
collaboration aims to develop leading-edge products that empower the immune
system in a regulated manner to overcome the current challenges of CAR-T
therapy.



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential

treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A
complete copy of

this document has been filed separately with the Securities and Exchange
Commission.

 

LOGO [g901596g73g45.jpg]

The agreement provides Merck Serono exclusive access to Intrexon’s proprietary
and complementary suite of technologies to engineer T cells with optimized and
inducible gene expression, as recently strengthened by a license agreement with
the University of Texas MD Anderson Cancer Center.

Intrexon will be responsible for all platform and product developments until IND
filing. Merck will nominate targets of interest for which CAR-T products will be
developed. Merck will also lead the IND filing and pre-IND interactions,
clinical development and commercialization. In addition, Intrexon has the
opportunity to explore targets independently, granting Merck opt-in rights
during clinical development.

“Merck is an ideal partner in CAR-T for us because of their long-term
perspective, extraordinary character, worldwide reach and commitment to
leadership in immuno-oncology,” says Randal J. Kirk, Chairman and CEO of
Intrexon. “We look forward to working together to benefit patients through the
creation of a leading franchise in this very promising field.”

Under the terms of the agreement, Intrexon will receive an upfront payment of
$115 million. For the first two targets of interest selected by Merck Serono,
Intrexon will receive research funding and is eligible to receive up to $826
million development, regulatory and commercial milestones, as well as tiered
royalties on product sales. In addition, Intrexon is also eligible to receive
further payments upon achievement of certain technology development milestones.

About Intrexon Corporation

Intrexon Corporation (NYSE: XON) is a leader in synthetic biology focused on
collaborating with companies in Health, Food, Energy, Environment, and Consumer
sectors to create biologically-based products that improve the quality of life
and the health of the planet. Through the Company’s proprietary UltraVector®
platform and integrated technology suite, Intrexon provides its partners with
industrial -scale design and development of complex biological systems
delivering unprecedented control, quality, function, and performance of living
cells. We call our synthetic biology approach Better DNA®, and we invite you to
discover more at www.dna.com.

About Merck Serono

Merck Serono is the biopharmaceutical business of Merck. With headquarters in
Darmstadt, Germany, Merck Serono offers leading brands in 150 countries to help
patients with cancer, multiple sclerosis, infertility, endocrine and metabolic
disorders as well as cardiovascular diseases. In the United States and Canada,
EMD Serono operates as a separately incorporated subsidiary of Merck Serono.

Merck Serono discovers, develops, manufactures and markets prescription
medicines of both chemical and biological origin in specialist indications. We
have an enduring commitment to deliver novel therapies in our core focus areas
of neurology, oncology, immuno-oncology and immunology.

 



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential

treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. A
complete copy of

this document has been filed separately with the Securities and Exchange
Commission.

 

LOGO [g901596g73g45.jpg]

For more information, please visit www.merckserono.com

All Merck news releases are distributed by e-mail at the same time they become
available on the Merck website. Please go to www.merckgroup.com/newsabo to
register online, change your selection or discontinue this service.

Merck is a leading company for innovative, top-quality high-tech products in
healthcare, life science and performance materials. The company has six
businesses – Merck Serono, Consumer Health, Allergopharma, Biosimilars, Merck
Millipore and Performance Materials – and generated sales of around € 11.3
billion in 2014. Around 39,000 employees work for Merck in 66 countries to
improve the quality of life for patients, to further the success of customers,
and to help meet global challenges. Merck is the world’s oldest pharmaceutical
and chemical company – since 1668, the company has stood for innovation,
business success and responsible entrepreneurship. Holding an approximately 70%
interest, the founding family remains the majority owner of the company to this
day. Merck, Darmstadt, Germany holds the global rights to the Merck name and
brand. The only exceptions are Canada and the United States, where the company
operates as EMD Serono, EMD Millipore and EMD Performance Materials.

 